Exhibit 10a1

EXECUTION COPY

 

FIVE-YEAR REVOLVING CREDIT AGREEMENT

 

dated as of

 

July 8, 2004

 

among

 

FORTUNE BRANDS, INC.,

 

FORTUNE BRANDS FINANCE UK P.L.C.,

 

The Lenders Party Hereto

 

JPMORGAN CHASE BANK,

 

as Administrative Agent

 

and

 

CITIBANK, N.A.,

 

as Syndication Agent

 

--------------------------------------------------------------------------------

 

J.P. MORGAN SECURITIES INC.

 

and

 

CITIGROUP GLOBAL MARKETS INC.,

 

as Joint Lead Arrangers

 

and Joint Bookrunners

 

ABN AMRO BANK, N.V.,

 

BARCLAYS BANK PLC

 

and

 

CREDIT SUISSE FIRST BOSTON,

 

as Co-Documentation Agents

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page


--------------------------------------------------------------------------------

   

ARTICLE I

        

Definitions

               

SECTION 1.01.

  Defined Terms    1

SECTION 1.02.

  Classification of Loans and Borrowings    20

SECTION 1.03.

  Terms Generally    20

SECTION 1.04.

  Accounting Terms; GAAP    21     ARTICLE II          The Credits     

SECTION 2.01.

  Commitments    21

SECTION 2.02.

  Loans and Borrowings    21

SECTION 2.03.

  Requests for Revolving Borrowings and U.S. Borrowings    23

SECTION 2.04.

  Competitive Bid and Negotiated Rate Loan Procedures    24

SECTION 2.05.

  Swingline Loans    27

SECTION 2.06.

  Funding of Borrowings    28

SECTION 2.07.

  Interest Elections    29

SECTION 2.08.

  Termination and Reduction of Commitments    31

SECTION 2.09.

  Repayment of Loans; Evidence of Debt    32

SECTION 2.10.

  Prepayment of Loans    33

SECTION 2.11.

  Fees    34

SECTION 2.12.

  Interest    35

SECTION 2.13.

  Alternate Rate of Interest    37

SECTION 2.14.

  Increased Costs    38

SECTION 2.15.

  Break Funding Payments    39

SECTION 2.16.

  Taxes    40

SECTION 2.17.

  Payments Generally; Pro Rata Treatment; Sharing of Set-offs    41

SECTION 2.18.

  Mitigation Obligations; Replacement of Lenders    44

SECTION 2.19.

  Additional Reserve Costs    45

SECTION 2.20.

  Redenomination of Certain Designated Foreign Currencies    45

SECTION 2.21.

  Assigned Dollar Value    46

SECTION 2.22.

  Letters of Credit    47     ARTICLE III          Representations and
Warranties     

SECTION 3.01.

  Organization; Powers    52

SECTION 3.02.

  Authorization; Enforceability    52

SECTION 3.03.

  Governmental Approvals; No Conflicts    52

SECTION 3.04.

  Financial Condition; No Material Adverse Change    52

SECTION 3.05.

  Properties    53

SECTION 3.06.

  Litigation and Environmental Matters    53

SECTION 3.07.

  Compliance with Laws and Agreements    53

SECTION 3.08.

  Investment and Holding Company Status    53

 

i



--------------------------------------------------------------------------------

SECTION 3.09.

  Taxes    54

SECTION 3.10.

  ERISA    54

SECTION 3.11.

  Disclosure    54

 

ARTICLE IV

 

Conditions

 

SECTION 4.01.

  Effective Date    54

SECTION 4.02.

  Each Credit Event    55

 

ARTICLE V

 

Affirmative Covenants

 

SECTION 5.01.

  Financial Statements and Other Information    56

SECTION 5.02.

  Notices of Material Events    57

SECTION 5.03.

  Existence; Conduct of Business    57

SECTION 5.04.

  Payment of Obligations    57

SECTION 5.05.

  Maintenance of Properties; Insurance    57

SECTION 5.06.

  Books and Records; Inspection Rights    58

SECTION 5.07.

  Compliance with Laws    58

SECTION 5.08.

  Use of Proceeds and Letters of Credit    58

SECTION 5.09.

  Litigation Report    58

 

ARTICLE VI

 

Negative Covenants

 

SECTION 6.01.

  Restrictions on Borrowing by Restricted Subsidiaries    58

SECTION 6.02.

  Restrictions on Secured Debt    59

SECTION 6.03.

  Restrictions on Sale and Lease Back Transactions    61

SECTION 6.04.

  Fundamental Changes    62

SECTION 6.05.

  Transactions with Affiliates    63

SECTION 6.06.

  Interest Coverage Ratio    63

 

ARTICLE VII

 

Events of Default

ARTICLE VIII

 

The Administrative Agent

ARTICLE IX

 

Guarantee

ARTICLE X

 

Miscellaneous

 

SECTION 10.01.

  Notices    69

SECTION 10.02.

  Waivers; Amendments    70

SECTION 10.03.

  Expenses; Indemnity; Damage Waiver    72

SECTION 10.04.

  Successors and Assigns    73

SECTION 10.05.

  Survival    76

 

ii



--------------------------------------------------------------------------------

SECTION 10.06.

  Counterparts; Integration; Effectiveness    77

SECTION 10.07.

  Severability    77

SECTION 10.08.

  Right of Setoff    77

SECTION 10.09.

  Governing Law; Jurisdiction; Consent to Service of Process    78

SECTION 10.10.

  WAIVER OF JURY TRIAL    79

SECTION 10.11.

  Headings    79

SECTION 10.12.

  Confidentiality    79

SECTION 10.13.

  Interest Rate Limitation    80

SECTION 10.14.

  Judgment    80

SECTION 10.15.

  Termination of Existing Credit Facilities    80

SECTION 10.16.

  USA PATRIOT Act    81

 

SCHEDULES:

 

Schedule 2.01 — Commitments

 

Schedule 3.06 — Disclosed Matters

 

EXHIBITS:

 

Exhibit A — Form of Assignment and Acceptance

 

Exhibit B-1 — Form of Opinion of Company’s Counsel

 

Exhibit B-2 — Form of Opinion of Fortune Brands UK’s counsel

 

Exhibit C –- MLA Cost

 

Exhibit D — Form of Revolving Note

 

iii



--------------------------------------------------------------------------------

FIVE-YEAR REVOLVING CREDIT AGREEMENT dated as of July 8, 2004, among FORTUNE
BRANDS, INC., a Delaware corporation, FORTUNE BRANDS FINANCE UK P.L.C., a public
limited company organized under the laws of England and Wales, the LENDERS party
hereto, JPMORGAN CHASE BANK, as Administrative Agent, CITIBANK, N.A., as
Syndication Agent, and ABN AMRO BANK, N.V., BARCLAYS BANK PLC, and CREDIT SUISSE
FIRST BOSTON, as Co-Documentation Agents.

 

The parties hereto agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” means JPMorgan Chase Bank, in its capacity as
administrative agent for the Lenders hereunder.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. With respect
to any Lender, the term “Affiliate” shall be deemed to include (a) any entity
(whether a corporation, partnership, trust or otherwise) that is engaged in
making, purchasing, holding or otherwise investing in bank loans and similar
extensions of credit in the ordinary course of its business and is administered
or managed by such Lender or an Affiliate of such Lender and (b) in the case of
any Lender that is a fund that invests in bank loans and similar extensions of
credit, any other fund that invests in bank loans and similar extensions of
credit and is managed by the same investment advisor as such Lender or by an
Affiliate of such investment advisor.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Base CD Rate in effect on



--------------------------------------------------------------------------------

such day plus 1% and (c) the Federal Funds Effective Rate in effect on such day
plus ½ of 1%. Any change in the Alternate Base Rate due to a change in the Prime
Rate, the Base CD Rate or the Federal Funds Effective Rate shall be effective
from and including the effective date of such change in the Prime Rate, the Base
CD Rate or the Federal Funds Effective Rate, respectively.

 

“Alternative Committed Currency” means British Pounds Sterling or Euro.

 

“Alternative Currency” means (a) any Alternative Committed Currency or (b) any
other currency specified by the applicable Borrower in a Competitive Bid Request
relating to a proposed Competitive Borrowing if such currency is freely
transferable and convertible into Dollars in the London market at the time and
for which LIBO Rates may be determined at such time by reference to the Telerate
screen as provided in the definition of “LIBO Rate”.

 

“Alternative Currency Borrowing” means a Borrowing comprised of Alternative
Currency Loans.

 

“Alternative Currency Equivalent” means, with respect to an amount in Dollars on
any date in relation to a specified Alternative Currency, the amount of such
specified Alternative Currency that may be purchased with such amount of Dollars
at the Spot Exchange Rate with respect to such Alternative Currency on such
date.

 

“Alternative Currency LC Disbursement” means any LC Disbursement denominated in
an Alternative Currency.

 

“Alternative Currency Letter of Credit” means any Letter of Credit denominated
in an Alternative Currency.

 

“Alternative Currency Loan” means any Loan denominated in an Alternative
Currency.

 

“Applicable Currency” has the meaning assigned to such term in Section 2.13(a).

 

2



--------------------------------------------------------------------------------

“Applicable Rate” means, for any day, with respect to any Eurocurrency Revolving
Loan or Eurocurrency U.S. Loan, or with respect to the facility fees payable
hereunder, as the case may be, the applicable rate per annum set forth below
under the caption “Eurocurrency Spread” or “Facility Fee Rate”, as the case may
be, based upon the ratings by Moody’s and S&P, respectively, applicable on such
date to the Index Debt:

 

Index Debt Ratings:

--------------------------------------------------------------------------------

   Ratings


--------------------------------------------------------------------------------

  

Eurocurrency

Spread

--------------------------------------------------------------------------------

   

Facility Fee

Rate

--------------------------------------------------------------------------------

 

Category 1

   ³Aa3/AA-    0.125 %   0.050 %

Category 2

   ³A1/A+    0.140 %   0.060 %

Category 3

   ³A2/A    0.170 %   0.080 %

Category 4

   ³A3/A-    0.260 %   0.090 %

Category 5

   ³Baa1/BBB+    0.325 %   0.125 %

Category 6

   ³Baa2/BBB    0.600 %   0.150 %

 

For purposes of the foregoing, (a) if either Moody’s or S&P shall not have in
effect a rating for the Index Debt (other than by reason of the circumstances
referred to in the last sentence of this definition), then such rating agency
shall be deemed to have established a rating in Category 6; (b) if the ratings
established or deemed to have been established by Moody’s and S&P for the Index
Debt shall fall within different Categories, the Applicable Rate shall be based
on the higher of the two ratings unless one of the two ratings is two or more
Categories lower than the other, in which case the Applicable Rate shall be
determined by reference to the Category next below that of the higher of the two
ratings; (c) if the ratings established or deemed to have been established by
Moody’s and S&P for the Index Debt shall be changed (other than as a result of a
change in the rating system of Moody’s or S&P), such change shall be effective
as of the date on which it is first announced by the applicable rating agency;
and (d) so long as no Default shall have occurred and be continuing, the Company
may replace either S&P or Moody’s (but not both) with Fitch, provided that, in
the event of any such replacement, clause (b) above shall cease to apply and, in
lieu of such clause (b), if the ratings established or deemed to have been
established by Moody’s or S&P (whichever remains as a rating agency for purposes
hereof) or Fitch are not in the same Category, then the Applicable Margin and
the facility fees will be determined based on the lower rating unless the lower
rating is two or more Categories lower than the rating established or deemed to
have been established by the other rating agency, in which case the Applicable
Margin and facility fees shall be determined by reference to the Category next
above that of the lower of the two ratings. Each change in the Applicable Rate
shall apply during the period commencing on the effective date of such change
and ending on the date immediately preceding the effective date of the next such
change. If the rating system of Moody’s, S&P or Fitch (whichever are applicable)
shall change, or if either such applicable rating agency shall cease to be in
the business of rating corporate debt obligations, the Borrowers and the Lenders
shall negotiate in good faith to amend this definition to reflect such changed
rating system or the unavailability of ratings from such rating agency and,
pending the effectiveness of any such amendment, the Applicable Rate shall be
determined by reference to the rating most recently in effect prior to such
change or cessation.

 

3



--------------------------------------------------------------------------------

“Applicable Revolving Commitment Percentage” means, with respect to any
Revolving Lender, the percentage of the total Revolving Commitments represented
by such Revolving Lender’s Revolving Commitment. If the Revolving Commitments
have terminated or expired, the Applicable Revolving Commitment Percentages
shall be determined based upon the Revolving Commitments most recently in
effect, giving effect to any assignments.

 

“Applicable U.S. Commitment Percentage” means, with respect to any U.S. Lender,
the percentage of the total U.S. Commitments represented by such U.S. Lender’s
U.S. Commitment. If the U.S. Commitments have terminated or expired, the
Applicable U.S. Commitment Percentages shall be determined based upon the U.S.
Commitments most recently in effect, giving effect to any assignments.

 

“Assessment Rate” means, for any day, the annual assessment rate in effect on
such day that is payable by a member of the Bank Insurance Fund classified as
“well-capitalized” and within supervisory subgroup “B” (or a comparable
successor risk classification) within the meaning of 12 C.F.R. Part 327 (or any
successor provision) to the Federal Deposit Insurance Corporation for insurance
by such Corporation of time deposits made in Dollars at the offices of such
member in the United States; provided that if, as a result of any change in any
law, rule or regulation, it is no longer possible to determine the Assessment
Rate as aforesaid, then the Assessment Rate shall be such annual rate as shall
be determined by the Administrative Agent to be representative of the cost of
such insurance to the Lenders.

 

“Assigned Dollar Value” has the meaning assigned to such term in Section 2.21.

 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

 

“Base CD Rate” means the sum of (a) the Three-Month Secondary CD Rate multiplied
by the Statutory Reserve Rate plus (b) the Assessment Rate.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Board Resolution” means a copy of a resolution delivered to the Administrative
Agent and certified by the Secretary or an Assistant Secretary of the Company as
having been duly adopted by the Board of Directors of the Company, or by

 

4



--------------------------------------------------------------------------------

the Secretary or an Assistant Secretary of the Company or the Secretary of the
Executive Committee of such Board of Directors as having been duly adopted by
such Executive Committee, or by the Secretary or an Assistant Secretary of the
Company or the Secretary of any other committee of such Board of Directors duly
authorized to act for it hereunder as having been duly adopted by such other
committee.

 

“Borrowers” means the Company and Fortune Brands UK.

 

“Borrowing” means (a) Revolving Loans to the same Borrower of the same Type and
in the same currency, made, converted or continued on the same date and, in the
case of Eurocurrency Loans, as to which a single Interest Period is in effect,
(b) U.S. Loans to the Company of the same Type, made, converted or continued on
the same date and, in the case of Eurocurrency Loans, as to which a single
Interest Period is in effect, (c) a Competitive Loan or group of Competitive
Loans to the same Borrower of the same Type and in the same currency made on the
same date and as to which a single Interest Period is in effect, (d) a
Negotiated Rate Loan or (e) a Swingline Loan.

 

“Borrowing Date” means any Business Day specified in a notice pursuant to
Section 2.02 or 2.04 as a date on which the relevant Borrower requests Loans to
be made hereunder.

 

“Borrowing Request” means a request by any Borrower for a Revolving Borrowing or
a U.S. Borrowing in accordance with Section 2.03.

 

“British Pounds Sterling” means lawful money of the United Kingdom.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed, except that when used in connection with a Eurocurrency Loan or
an Alternative Currency Loan, “Business Day” also shall exclude any day on which
dealings in foreign currencies and exchange between banks may not be carried on
in London, England or New York, New York or, in the case of an Alternative
Currency Loan denominated in a currency other than British Pounds Sterling, the
place designated by the Administrative Agent from time to time as the place for
payments in such currency.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of shares
representing more than 50% of the aggregate ordinary voting power represented by
the issued and outstanding capital stock of the Company; or (b) occupation of a
majority of the seats (other than

 

5



--------------------------------------------------------------------------------

vacant seats) on the board of directors of the Company by Persons who were
neither (i) nominated by the board of directors of the Company nor (ii)
appointed by directors so nominated.

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the Issuing Bank (or,
for purposes of Section 2.14(b) or 2.19, by any lending office of such Lender or
by such Lender’s or the Issuing Bank’s holding company, if any) with any
request, guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, U.S. Loans,
Competitive Loans, Negotiated Rate Loans or Swingline Loans.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Co-Documentation Agents” means ABN AMRO Bank, N.V., Barclays Bank PLC and
Credit Suisse First Boston, in their respective capacities as co-documentation
agents for the Lenders hereunder.

 

“Commitment” means a Revolving Commitment or a U.S. Commitment, or any
combination thereof, as the context requires.

 

“Company” means Fortune Brands, Inc.

 

“Competitive Bid” means an offer by a Lender to make a Competitive Loan in
accordance with Section 2.04.

 

“Competitive Bid Rate” means, with respect to any Competitive Bid, the Margin or
the Fixed Rate, as applicable, offered by the Lender making such Competitive
Bid.

 

“Competitive Bid Request” means a request by any Borrower for Competitive Bids
in accordance with Section 2.04.

 

“Competitive Loan” means a Loan made pursuant to a Competitive Bid as
contemplated by Section 2.04.

 

“Currency Equivalent” means the Dollar Equivalent or the Alternative Currency
Equivalent, as the case may be, of the Applicable Currency.

 

“Consolidated EBITDA” means, for any period of four consecutive fiscal quarters,
Consolidated Net Income for such period, excluding, to the extent included in
determining such Consolidated Net Income, extraordinary items, noncash
restructuring

 

6



--------------------------------------------------------------------------------

charges, noncash nonrecurring charges, losses from asset impairments and gains
or losses resulting from the sale of assets not in the ordinary course of
business, plus, without duplication and to the extent deducted in determining
such Consolidated Net Income, the sum of (i) Consolidated Interest Expense for
such period, (ii) income taxes for such period, and (iii) depreciation and
amortization of intangibles for such period, all determined on a consolidated
basis for each such item in accordance with GAAP.

 

“Consolidated Interest Expense” means, for any period, the gross interest
expense of the Company and the Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP.

 

“Consolidated Net Income” means, for any period, net income for the Company and
the Subsidiaries for such period determined on a consolidated basis in
accordance with GAAP.

 

“Consolidated Net Tangible Assets” means the excess over current liabilities of
all assets as determined by the Company and set forth in a consolidated balance
sheet of the Company and its consolidated Subsidiaries prepared in accordance
with GAAP as of a date within 90 days of the date of such determination, after
deducting goodwill, trademarks, patents, other like intangibles and the minority
interest of others.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Denomination Date” means, in relation to any Alternative Currency Borrowing,
the date that is three Business Days before the date such Borrowing is made.

 

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06 and the matters described in
any filings made by the Company from time to time with the Securities and
Exchange Commission under the Securities Exchange Act of 1934, as amended.

 

“Dollar Equivalent” means, with respect to an amount of any Alternative Currency
on any date, the amount of Dollars that may be purchased with such amount of the
Alternative Currency at the Spot Exchange Rate with respect to the Alternative
Currency on such date.

 

“Dollars” or “$” refers to lawful money of the United States of America.

 

“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 10.02).

 

7



--------------------------------------------------------------------------------

“EMU Legislation” means the legislative measures of the European Union for the
introduction of, changeover to or operation of the Euro in one or more member
states.

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Borrower or any of its subsidiaries directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by any Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by any Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan other than under
circumstances pursuant to which such Plan could not reasonably be expected to
require any additional funding at any time following such termination or
appointment; (f) the incurrence by any Borrower or any of its ERISA Affiliates
of any liability with respect to the withdrawal or partial withdrawal from any
Plan or Multiemployer Plan; or (g) the receipt by any Borrower or any ERISA
Affiliate of any notice, or the receipt by any Multiemployer Plan from any
Borrower or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.

 

8



--------------------------------------------------------------------------------

“Euro” means the single currency of the European Union as constituted by the
Treaty on European Union and as referred to in the EMU Legislation

 

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate (or, in the case of
a Competitive Loan, the LIBO Rate).

 

“Event of Default” has the meaning assigned to such term in Article VII.

 

“Excluded Taxes” means, with respect to the Administrative Agent, J.P. Morgan
Europe Limited, any Lender or the Issuing Bank or any other recipient of any
payment to be made by or on account of any obligation of any Borrower hereunder,
(a) income, franchise or similar taxes imposed on (or measured by) its net
income by the United States of America or the United Kingdom or by the
jurisdiction under the laws of which the Administrative Agent, J.P.Morgan Europe
Limited, such Lender, the Issuing Bank or other such recipient is organized or
in which its principal office is located or, in the case of any Lender, in which
its applicable lending office is located, (b) any branch profits taxes imposed
by the United States of America or any similar tax imposed by any other
jurisdiction described in clause (a) above, and (c) in the case of a Foreign
Lender (other than an assignee pursuant to a request by any Borrower under
Section 2.18(b)), any withholding tax that (i) is in effect and would apply to
amounts payable to such Foreign Lender, at the time such Foreign Lender becomes
a party to this Agreement (or designates a new lending office), by a Borrower
previously designated hereunder, except to the extent that such Foreign Lender
(or its assignor, if any) was entitled, at the time of designation of a new
lending office (or assignment), to receive additional amounts from the Borrowers
with respect to any withholding tax pursuant to Section 2.16(a), or (ii) is
attributable to such Foreign Lender’s failure to comply with Section 2.16(e).

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of any Borrower.

 

“Fitch” shall mean Fitch, Inc.

 

9



--------------------------------------------------------------------------------

“Fixed Rate” means, with respect to any Competitive Loan (other than a
Eurocurrency Competitive Loan), the fixed rate of interest per annum specified
by the Lender making such Competitive Loan in its related Competitive Bid.

 

“Fixed Rate Loan” means a Competitive Loan bearing interest at a Fixed Rate.

 

“Foreign Lender” means, with respect to any Borrower, any Lender that is
organized under the laws of a jurisdiction other than that in which such
Borrower is located. For purposes of this definition, the United States of
America, each State thereof and the District of Columbia shall be deemed to
constitute a single jurisdiction.

 

“Fortune Brands UK” means Fortune Brands Finance UK p.l.c.

 

“Funded Debt” of any Person means (i) all indebtedness for money borrowed which
by its terms matures more than 12 months from the creation, extension or renewal
thereof or which is extendible or renewable at the option of the obligor on such
indebtedness to a time more than 12 months after its creation, extension or
renewal and (ii) all guarantees, direct or indirect, of such indebtedness of
others or of dividends; provided that Funded Debt shall not include endorsements
of negotiable instruments for collection, deposit or negotiation and guarantees
by the Company or a Restricted Subsidiary arising in connection with the sale,
discount, guarantee or pledge of notes, chattel mortgages, leases, accounts
receivable, trade acceptances and other paper arising, in the ordinary course of
business, out of installment or conditional sales to or by, or transactions
involving title retention with, distributors, dealers or other customers, of
merchandise, equipment or services. The Company or a Restricted Subsidiary shall
be deemed to have assumed any Funded Debt secured by any mortgage upon any of
its property or assets whether or not it has actually done so.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Governmental Authority” means the government of the United States of America,
the United Kingdom, any other nation or any political subdivision thereof,
whether state or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government.

 

“Granting Lender” has the meaning specified in paragraph (h) of Section 10.04.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property,

 

10



--------------------------------------------------------------------------------

securities or services for the purpose of assuring the owner of such
Indebtedness of the payment thereof, (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
obligation or (d) as an account party in respect of any letter of credit or
letter of guaranty issued to support such Indebtedness or obligation; provided,
that the term Guarantee shall not include endorsements for collection or deposit
in the ordinary course of business.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all Capital Lease Obligations of such Person
and (c) all Guarantees by such Person of Indebtedness of others described in
clause (a) or (b) above. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Company that is not guaranteed by any other Person or subject to any
other credit enhancement.

 

“Information Memorandum” means the Confidential Information Memorandum dated
June 2004, relating to the Borrowers and the Transactions.

 

“Interest Election Request” means a request by any Borrower to convert or
continue a Revolving Borrowing or a U.S. Borrowing, as applicable, in accordance
with Section 2.07.

 

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December, (b)
with respect to any Eurocurrency Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurocurrency Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period,
(c) with respect to any Fixed Rate Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Fixed Rate Borrowing with an Interest Period of more than 90 days’ duration
(unless otherwise specified in the applicable Competitive Bid Request), each day
prior to the last day of such Interest Period that occurs at intervals of 90
days’ duration after the first day

 

11



--------------------------------------------------------------------------------

of such Interest Period, and any other dates that are specified in the
applicable Competitive Bid Request as Interest Payment Dates with respect to
such Borrowing, (d) with respect to any Swingline Loan, the day that such Loan
is required to be repaid and (e) with respect to any Negotiated Rate Loan, the
last day of the Interest Period applicable to such Negotiated Rate Loan and any
other day during such Interest Period on which interest therein is payable, as
separately agreed between the applicable Borrower and the applicable Lender.

 

“Interest Period” means (a) with respect to any Eurocurrency Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the applicable Borrower may elect, (b) with respect to any Fixed
Rate Borrowing, the period (which shall not be less than seven days or more than
180 days) commencing on the date of such Borrowing and ending on the date
specified in the applicable Competitive Bid Request and (c) with respect to any
Negotiated Rate Borrowing, the period commencing on the date of such Borrowing
and ending on such date as shall be mutually agreed upon between the applicable
Borrower and the applicable Lender; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless, in the case of a
Eurocurrency Borrowing only, such next succeeding Business Day would fall in the
next calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period pertaining to a Eurocurrency
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and, in
the case of a Revolving Borrowing or U.S. Borrowing, as applicable, thereafter
shall be the effective date of the most recent conversion or continuation of
such Borrowing.

 

“Issuing Bank” means any of JPMorgan Chase Bank, Citibank, N.A. or any Lender
selected by the Borrower, in each case in its capacity as the issuer of Letters
of Credit hereunder, and its successors in such capacity as provided in Section
2.22(i). The Issuing Bank may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of the Issuing Bank, in which case
the term “Issuing Bank” shall include any such Affiliate with respect to Letters
of Credit issued by such Affiliate.

 

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a drawing
made on any Letter of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time (determined based upon Assigned
Dollar Values, in the case of Letters of Credit denominated in Alternative
Committed Currencies) plus (b) the aggregate amount of all LC Disbursements that
have not yet been reimbursed by or on behalf of the Borrower at such time
(determined based upon Assigned Dollar Values, in the case of LC Disbursement
denominated in Alternative Committed Currencies). The LC Exposure of any Lender
at any time shall be its Applicable Revolving Commitment Percentage of the total
LC Exposure at such time.

 

12



--------------------------------------------------------------------------------

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Acceptance, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Acceptance. Unless the context otherwise requires, the term “Lenders”
includes the Swingline Lenders.

 

“Letter of Credit” means any letter of credit issued pursuant to Section 2.22 of
this Agreement.

 

“LIBO Rate” means, with respect to any Eurocurrency Borrowing for any Interest
Period, the rate per annum determined by reference to the British Bankers’
Association Interest Settlement Rates for deposits with a maturity comparable to
such Interest Period denominated in the currency in which such Eurocurrency
Borrowing is denominated as reflected on the applicable Telerate Screen (or on
any successor or substitute page of the Telerate Service, providing rate
quotations comparable to those currently provided on such Service, as determined
by the Administrative Agent or J.P. Morgan Europe Limited, as applicable, from
time to time for purposes of providing quotations of interest rates applicable
to deposits of currency in which such Borrowing is denominated) at approximately
11:00 a.m., London time, on the Quotation Day for the currency in which such
Borrowing is denominated. In the event that such rate is not available at such
time for any reason, then the “LIBO Rate” with respect to such Eurocurrency
Borrowing for such Interest Period shall be the rate at which dollar deposits of
$5,000,000 (or in the case of Eurocurrency Borrowings denominated in an
Alternative Currency, deposits with a Dollar Equivalent of $5,000,000) and for a
maturity comparable to such Interest Period are offered by the principal London
office of the Administrative Agent or J.P. Morgan Europe Limited, as applicable,
in immediately available funds in the London interbank market at approximately
11:00 a.m., London time, on the Quotation Day for the currency in which such
Borrowing is denominated prior to the commencement of such Interest Period.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

 

“Loan” means any loan made by a Lender to a Borrower pursuant to this Agreement.

 

“Local Time” means (a) with respect to any Loan or Borrowing denominated in
Dollars, New York City time and (b) with respect to any Loan or Borrowing
denominated in any Alternative Currency, London time (or such other time as J.P.
Morgan Europe Limited may designate in respect of the applicable currency).

 

13



--------------------------------------------------------------------------------

“Margin” means, with respect to any Competitive Loan bearing interest at a rate
based on the LIBO Rate, the marginal rate of interest, if any, to be added to or
subtracted from the LIBO Rate to determine the rate of interest applicable to
such Loan, as specified by the Lender making such Loan in its related
Competitive Bid.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of the Company and the Subsidiaries
taken as a whole or (b) the rights of or benefits available to the Lenders under
this Agreement.

 

“Material Indebtedness” means Indebtedness (other than the Loans) of any one or
more of the Company and its Subsidiaries in an aggregate principal amount
exceeding $50,000,000.

 

“Material Subsidiary” means any Subsidiary that is (a) a Restricted Subsidiary,
(b) Fortune Brands UK or (c) a “significant subsidiary” of the Company within
the meaning of Regulation S-X of the Securities and Exchange Commission (or any
successor provision).

 

“Maturity Date” means July 8, 2009.

 

“MLA Cost” means the cost imputed to the Lenders in connection with a Borrowing
denominated in British Pounds Sterling in compliance with the Mandatory Liquid
Asset requirements of the Bank of England during an Interest Period (or part of
an Interest Period), expressed as a rate per annum and determined in accordance
with Exhibit C.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“mortgage” means any mortgage, pledge or security interest.

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

 

“Negotiated Rate Loan” means a Loan made to a Borrower by a Lender pursuant to a
Negotiated Rate Loan Request in such principal amount, for such Interest Period
and having such interest rate(s) and repayment terms as shall, in each case, be
mutually agreed upon between such Borrower and such Lender.

 

“Negotiated Rate Loan Request” means a request by a Borrower for a Lender to
make a Negotiated Rate Loan, which shall be delivered to such Lender (with a
copy to the Administrative Agent) in writing, by facsimile transmission or by
telephone, immediately confirmed in writing, and which shall specify the amount
to be borrowed and the proposed Borrowing Date, currency and Interest Period.

 

“Obligations” means (a) the obligation of each Borrower to pay the principal of
and premium, if any, and interest (including interest accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding,

 

14



--------------------------------------------------------------------------------

regardless of whether allowed or allowable in such proceeding) on the Loans,
when and as due, whether at maturity, by acceleration, upon one or more dates
set for prepayment or otherwise, and (b) all other monetary obligations,
including fees, costs, expenses and indemnities, whether primary, secondary,
direct, contingent, fixed or otherwise (including monetary obligations incurred
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), of
the Company or any other Borrower under this Agreement.

 

“Other Taxes” means any and all present or future recording, stamp, documentary,
excise, transfer, sales, property or similar taxes, charges or levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which any Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank as its prime rate in effect at its principal
office in New York City; each change in the Prime Rate shall be effective from
and including the date such change is publicly announced as being effective.

 

“Quotation Day” in respect of the determination of the LIBO Rate for any
Interest Period (a) for any Eurocurrency Borrowing in Dollars or any Alternative
Currency (other than British Pounds Sterling), means the day on which quotations
would ordinarily be given by prime banks in the London interbank market for
deposits in the currency in which such Borrowing is denominated for delivery on
the first day of such Interest Period; provided, that if quotations would
ordinarily be given on more than one date, the Quotation Day for such Interest
Period shall be the last of such dates and (b) for any Eurocurrency Borrowing
denominated in British Pounds Sterling, means the first day of such Interest
Period.

 

“Register” has the meaning set forth in Section 10.04.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers and employees of such Person
and such Person’s Affiliates.

 

15



--------------------------------------------------------------------------------

“Required Lenders” means, at any time, Lenders having Revolving Credit
Exposures, U.S. Credit Exposures and unused Commitments representing more than
50% of the sum of the total Revolving Credit Exposures, U.S. Credit Exposures
and unused Commitments at such time; provided that, for purposes of declaring
the Loans to be due and payable pursuant to Article VII, and for all purposes
after the Loans become due and payable pursuant to Article VII or the
Commitments expire or terminate, the outstanding Competitive Loans and
Negotiated Rate Loans of the Lenders shall be included in their respective
Revolving Credit Exposures or U.S. Credit Exposures, as applicable, in
determining the Required Lenders.

 

“Restricted Subsidiary” means any Subsidiary other than (i) each Subsidiary
organized and existing under laws other than the laws of the United States or
any state thereof, (ii) each Subsidiary substantially all of the physical
properties of which are located, or substantially all of the business of which
is carried on, outside of the United States, (iii) each Subsidiary the primary
business of which consists of finance, banking, credit, leasing, insurance,
financial services, or similar operations or any combination thereof, (iv) each
Subsidiary the primary business of which consists of the ownership,
construction, management, operation, sale or leasing of real property or
improvements thereon, similar operations or any combination thereof, (v) each
Subsidiary the primary business of which consists of the exploration for, or the
extraction, production, transporting or marketing of petroleum or gas or other
extracted substances, or similar operations or any combination thereof, (vi)
each Subsidiary the primary business of which consists of the ownership or
operation of one or more transportation businesses or facilities or equipment
related thereto or similar operations or any combination thereof, (vii) each
Subsidiary the primary business of which consists of obtaining funds with which
to make investments outside of the United States, (viii) each Subsidiary
substantially all of the assets of which consist of the ownership directly or
indirectly of the capital stock of one or more Subsidiaries covered by the
preceding clauses (i) through (vii), (ix) each Subsidiary which the Company or
any Subsidiary is, by the terms of the final order of any court of competent
jurisdiction from which no further appeal may be taken, required to dispose of
and which shall by Board Resolution be determined not to be a Restricted
Subsidiary, effective as of the date specified in such resolution and (x) any
corporation a majority of the voting shares of which shall at the time be owned
directly or indirectly by one or more corporations specified in the preceding
clauses (i) through (ix); provided that the Board of Directors may by Board
Resolutions declare any such Subsidiary to be a Restricted Subsidiary, effective
as of the date such resolution is adopted. For purposes of this definition and
any provisions of this Agreement in which the term Restricted Subsidiary
appears, the term “Subsidiary” means, at any date, any corporation of which the
Company, or the Company and one or more Subsidiaries, directly or indirectly own
outstanding shares of capital stock having voting power sufficient to elect,
under ordinary circumstances (not dependent upon the happening of a
contingency), a majority of the directors.

 

“Revaluation Date” means, (a) with respect to an Alternative Currency Borrowing,
the last day of each Interest Period with respect to such Borrowing (and if such
Interest Period has a duration of more than three months, each day prior to the
last day of such Interest Period that occurs at intervals of three months
duration after the first

 

16



--------------------------------------------------------------------------------

day of such Interest Period), and (b) with respect to any Alternative Currency
Letter of Credit or Alternative Currency LC Disbursement, the last day of each
March, June, September and December.

 

“Revolving Commitment” means, with respect to each Lender, the commitment of
such Lender to make Revolving Loans to the Company and Fortune Brands UK and to
acquire participations in Swingline Loans made to the Company hereunder and in
Letters of Credit hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.08 and (b)
reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 10.04. The initial amount of each Lender’s Revolving
Commitment is set forth on Schedule 2.01, or in the Assignment and Acceptance
pursuant to which such Lender shall have assumed its Revolving Commitment, as
applicable.

 

“Revolving Credit Exposure” means, with respect to any Revolving Lender at any
time, the sum of (a) the outstanding principal amount of such Revolving Lender’s
Revolving Loans denominated in Dollars, plus (b) its LC Exposure at such time,
plus (c) its Swingline Exposure at such time, plus (d) the Assigned Dollar Value
at such time of the outstanding principal amount of such Lender’s Revolving
Loans denominated in Alternative Committed Currencies.

 

“Revolving Lender” means a Lender that has a Revolving Commitment.

 

“Revolving Loan” means a Loan made to the Company or Fortune Brands UK pursuant
to clause (a) of Section 2.01.

 

“S&P” means Standard & Poor’s.

 

“Secured Debt” means indebtedness for money borrowed if such indebtedness is
secured by a mortgage upon any assets of the Company or a Restricted Subsidiary,
including in such assets, without limitation, shares of stock or indebtedness of
any Restricted Subsidiary owned by the Company or another Restricted Subsidiary.
Indebtedness secured by mortgages on property existing at the time it is
acquired and mortgages securing any part of the purchase price of property
purchased, constructed or improved shall be deemed to be indebtedness for money
borrowed. The Company or a Restricted Subsidiary shall be deemed to have assumed
any indebtedness secured by any mortgage upon any of its property or assets
whether or not it has actually done so.

 

“Spot Exchange Rate” means, on any day, (a) with respect to any Alternative
Currency in relation to Dollars, the spot rate at which Dollars are offered on
such day for such Alternative Currency which appears on page FX of the Reuters
Screen at approximately 11:00 a.m., London time (and if such spot rate is not
available on the applicable page of the Reuters Screen, such spot rate as quoted
by J.P. Morgan Europe Limited at approximately 11:00 a.m., London time), and (b)
with respect to Dollars in relation to any specified Alternative Currency, the
spot rate at which such specified Alternative Currency is offered on such day
for Dollars which appears on page FXFX of

 

17



--------------------------------------------------------------------------------

the Reuters Screen at approximately 11:00 a.m., London time (and if such spot
rate is not available on the applicable page of the Reuters Screen, such spot
rate as quoted by J.P. Morgan Europe Limited at approximately 11:00 a.m., London
time). For purposes of determining the Spot Exchange Rate in connection with an
Alternative Currency Borrowing, such Spot Exchange Rate shall be determined as
of the Denomination Date for such Borrowing with respect to transactions in the
applicable Alternative Currency that will settle on the date of such Borrowing.

 

“SPV” has the meaning specified in paragraph (h) of Section 10.04.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject (a) with
respect to the Base CD Rate, for new negotiable nonpersonal time deposits in
Dollars of over $100,000 with maturities approximately equal to three months and
(b) with respect to the Adjusted LIBO Rate, for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the Board). Such
reserve percentages shall include those imposed pursuant to such Regulation D.
Eurocurrency Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date.

 

“Subsidiary” means any subsidiary of the Company.

 

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Revolving Commitment Percentage of the total
Swingline Exposure at such time.

 

“Swingline Lenders” means each of JPMorgan Chase Bank and Citibank, N.A., in its
capacity as a lender of Swingline Loans hereunder.

 

“Swingline Loan” means a Loan made pursuant to Section 2.05.

 

“Syndication Agent” means Citibank, N.A., in its capacity as syndication agent
for the Lenders hereunder.

 

18



--------------------------------------------------------------------------------

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“Three-Month Secondary CD Rate” means, for any day, the secondary market rate
for three-month certificates of deposit reported as being in effect on such day
(or, if such day is not a Business Day, the next preceding Business Day) by the
Board through the public information telephone line of the Federal Reserve Bank
of New York (which rate will, under the current practices of the Board, be
published in Federal Reserve Statistical Release H.15(519) during the week
following such day) or, if such rate is not so reported on such day or such next
preceding Business Day, the average of the secondary market quotations for
three-month certificates of deposit of major money center banks in New York City
received at approximately 10:00 a.m., New York City time, on such day (or, if
such day is not a Business Day, on the next preceding Business Day) by the
Administrative Agent from three negotiable certificate of deposit dealers of
recognized standing selected by it.

 

“Total Credit Exposure” means, at any time, the sum of the Total Revolving
Exposure and the Total U.S. Exposure at such time.

 

“Total Revolving Exposure” means, at any time, the sum of (a) the total
Revolving Credit Exposure of the Revolving Lenders at such time, plus (b) the
outstanding principal amount of Competitive Loans and Negotiated Rate Loans of
the Revolving Lenders at such time that are denominated in Dollars, plus (c) the
Assigned Dollar Value at such time of the outstanding principal amount of all
Competitive Loans and Negotiated Rate Loans of the Revolving Lenders at such
time that are denominated in Alternative Currencies.

 

“Total U.S. Exposure” means, at any time, the sum of (a) the total U.S. Credit
Exposure of the U.S. Lenders at such time, plus (b) the outstanding principal
amount of Competitive Loans and Negotiated Rate Loans of the U.S. Lenders at
such time.

 

“Transactions” means the execution, delivery and performance by the Borrowers of
this Agreement, the borrowing of Loans, the use of the proceeds thereof and the
issuance of Letters of Credit hereunder.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to (a) the Adjusted LIBO Rate, (b) the Alternate Base
Rate, (c) in the case of a Competitive Loan or Borrowing, the LIBO Rate or a
Fixed Rate or (d) in the case of a Negotiated Rate Loan or Borrowing, the rate
negotiated between the applicable Borrower and the applicable Lender.

 

“U.S. Commitment” means, with respect to each Lender, the commitment of such
Lender to make U.S. Loans to the Company, expressed as an amount representing
the maximum aggregate amount of such Lender’s U.S. Credit Exposure hereunder, as
such commitment may be (a) reduced from time to time pursuant to Section 2.08
and (b)

 

19



--------------------------------------------------------------------------------

reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 10.04. The initial amount of each Lender’s U.S.
Commitment is set forth on Schedule 2.01, or in the Assignment and Acceptance
pursuant to which such Lender shall have assumed its U.S. Commitment, as
applicable.

 

“U.S. Credit Exposure” means, with respect to any U.S. Lender at any time, the
outstanding principal amount of such U.S. Lender’s U.S. Loans.

 

“U.S. Lender” means a Lender that has a U.S. Commitment.

 

“U.S. Loan” means a Loan made to the Company pursuant to clause (b) of Section
2.01.

 

“Value” means, as to any sale and lease back transaction to which Section 6.03
applies, the product of (a) the net proceeds from any such sale (less the amount
applied in connection with such sale to the retirement of outstanding Funded
Debt in accordance with Section 6.03(c)) and (b) a fraction, the numerator of
which is the number of full years of the term of the lease relating to such
property (without regard to any options to renew or extend such term) remaining
at the time of the determination of such value and the denominator of which is
the number of full years of such term at the time of such sale.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”). Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).

 

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns (subject to any restrictions on such assignments set forth herein), (c)
the words “herein”, “hereof” and “hereunder”, and words of similar import, shall
be construed to refer to this Agreement in its entirety and not to any
particular provision

 

20



--------------------------------------------------------------------------------

hereof, (d) all references herein to Articles, Sections, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Exhibits and
Schedules to, this Agreement and (e) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Company notifies the Administrative Agent that the Company requests an amendment
to any provision hereof to eliminate the effect of any change occurring after
the date hereof in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Company that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.

 

ARTICLE II

 

The Credits

 

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
(a) each Revolving Lender agrees to make Revolving Loans in Dollars or in any
Alternative Committed Currency to the Company or Fortune Brands UK from time to
time during the Availability Period in an aggregate principal amount that will
not result in (i) such Revolving Lender’s Revolving Credit Exposure exceeding
such Revolving Lender’s Revolving Commitment or (ii) the Total Revolving
Exposure exceeding the total Revolving Commitments; and (b) each U.S. Lender
agrees to make U.S. Loans in Dollars to the Company from time to time during the
Availability Period in an aggregate principal amount that will not result in (i)
such U.S. Lender’s U.S. Credit Exposure exceeding such U.S. Lender’s U.S.
Commitment or (ii) the Total U.S. Exposure exceeding the total U.S. Commitments.
Within the foregoing limits and subject to the terms and conditions set forth
herein, each Borrower may borrow, prepay and reborrow Revolving Loans or U.S.
Loans, as applicable.

 

SECTION 2.02. Loans and Borrowings. (a) Each Revolving Loan shall be made as
part of a Borrowing consisting of Revolving Loans made by the Revolving Lenders
ratably in accordance with their respective Revolving Commitments. Each U.S.
Loan shall be made as part of a Borrowing consisting of U.S. Loans made by the
U.S. Lenders ratably in accordance with their respective U.S. Commitments. Each
Competitive Loan and Negotiated Rate Loan shall be made in accordance with the
procedures set forth in Section 2.04. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments and Competitive Bids of the Lenders are
several and no Lender shall be responsible for any other Lender’s failure to
make Loans as required.

 

21



--------------------------------------------------------------------------------

(b) Subject to Section 2.13, (i) each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurocurrency Loans as the applicable Borrower may
request in accordance herewith (except that a Revolving Borrowing denominated in
an Alternative Committed Currency must be comprised entirely of Eurocurrency
Loans), (ii) each U.S. Borrowing shall be comprised entirely of ABR Loans or
Eurocurrency Loans as the Company may request in accordance herewith, (iii) each
Competitive Borrowing shall be comprised entirely of Eurocurrency Loans or Fixed
Rate Loans as the applicable Borrower may request in accordance herewith and
(iv) each Negotiated Rate Loan shall be denominated in Dollars or an Alternative
Currency as agreed between the applicable Borrower and the applicable Lender.
Each Swingline Loan shall be an ABR Loan. Each Lender at its option may make any
Eurocurrency Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
(a) affect the obligation of the applicable Borrower to repay such Loan in
accordance with the terms of this Agreement or (b) result in the Borrower
incurring any additional cost or expense (including pursuant to Section 2.14,
2.16 or 2.19).

 

(c) At the commencement of each Interest Period for any Eurocurrency Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $10,000,000. At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $1,000,000; provided that an ABR
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the total Commitments or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.22(e). Each
Competitive Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $1,000,000. Each Negotiated Rate
Borrowing shall be in an aggregate amount that is separately agreed between the
applicable Borrower and the applicable Lender. Each Swingline Loan shall be in
an amount that is an integral multiple of $100,000 and not less than $500,000.
Subject to Section 2.13, Loans made pursuant to any Alternative Currency
Borrowing shall be made in the Alternative Currency specified in the applicable
Borrowing Request or Competitive Bid Request in an aggregate amount equal to the
Alternative Currency Equivalent of the Dollar amount specified in such Borrowing
Request or, in the case of a Competitive Borrowing, the Dollar amount accepted
pursuant to Section 2.04 (in each case as determined by J.P. Morgan Europe
Limited based upon the applicable Spot Exchange Rate as of the Denomination Date
for such Borrowing (which determination shall be conclusive absent manifest
error)); provided that for purposes of the borrowing amounts specified above,
each Alternative Currency Borrowing shall be deemed to be in a principal amount
equal to its Assigned Dollar Value. Borrowings of more than one Type and Class
may be outstanding at the same time; provided that there shall not at any time
be more than a total of eight Eurocurrency Revolving Borrowings and Eurocurrency
U.S. Borrowings outstanding.

 

(d) Notwithstanding any other provision of this Agreement, the Borrowers shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

 

22



--------------------------------------------------------------------------------

SECTION 2.03. Requests for Revolving Borrowings and U.S. Borrowings. To request
a Revolving Borrowing or U.S. Borrowing, the applicable Borrower shall notify
the Administrative Agent and, in the case of Revolving Borrowings denominated in
any Alternative Committed Currency, J.P. Morgan Europe Limited, of such request
by telephone (a) in the case of a Eurocurrency Borrowing denominated in Dollars,
not later than 11:00 a.m., New York City time, three Business Days before the
date of the proposed Borrowing, (b) in the case of a Eurocurrency Borrowing
denominated in an Alternative Committed Currency, not later than 9:00 a.m., New
York City time, three Business Days before the date of the proposed Borrowing or
(c) in the case of an ABR Borrowing, not later than 10:30 a.m., New York City
time, on the date of the proposed Borrowing. Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent (and, in the case of an Alternative
Currency Borrowing, J.P. Morgan Europe Limited) of a written Borrowing Request
in a form approved by the Administrative Agent and signed by the applicable
Borrower. Each such telephonic and written Borrowing Request shall specify the
following information in compliance with Section 2.02:

 

(i) the Borrower in respect of the requested Borrowing and whether such
Borrowing is a Revolving Borrowing or a U.S. Borrowing;

 

(ii) the aggregate amount (expressed in Dollars) and currency (which must be
Dollars or an Alternative Committed Currency) of the requested Borrowing;

 

(iii) the requested Borrowing Date, which shall be a Business Day;

 

(iv) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

 

(v) in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

 

(vi) the location and number of the applicable Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.06.

 

If no election as to the Type of Revolving Borrowing or U.S. Borrowing is
specified, then the requested Revolving Borrowing or U.S. Borrowing shall be an
ABR Borrowing (if denominated in Dollars) or a Eurocurrency Borrowing (if
denominated in an Alternative Committed Currency). If no election as to the
currency of the requested Revolving Borrowing or U.S. Borrowing is specified,
then the requested Revolving Borrowing or U.S. Borrowing shall be denominated in
Dollars. If no Interest Period is specified with respect to any requested
Eurocurrency Revolving Borrowing or Eurocurrency U.S. Borrowing, then the
applicable Borrower shall be deemed to have selected an Interest Period of one
month’s duration. If no election as to the identity of the Borrower is
specified, the requested Revolving Borrowing or U.S. Borrowing shall be made by
the Company. Promptly following receipt of a Borrowing Request in accordance
with this

 

23



--------------------------------------------------------------------------------

Section, the Administrative Agent (in the case of Revolving Borrowings
denominated in Dollars or U.S. Borrowings) or J.P. Morgan Europe Limited (in the
case of Revolving Borrowings denominated in any Alternative Committed Currency)
shall advise each applicable Lender of the details thereof and of the amount of
such Lender’s Loan to be made as part of the requested Borrowing.

 

SECTION 2.04. Competitive Bid and Negotiated Rate Loan Procedures. (a) Subject
to the terms and conditions set forth herein, from time to time during the
Availability Period any Borrower may request Competitive Bids and may (but shall
not have any obligation to) accept Competitive Bids and borrow Competitive Loans
denominated in Dollars or any Alternative Currency; provided that (i) the Total
Revolving Exposure at any time shall not exceed the total Revolving Commitments
and (ii) the Total U.S. Exposure at any time shall not exceed the total U.S.
Commitments. To request Competitive Bids, the applicable Borrower shall notify
the Administrative Agent and, in the case of a Borrowing denominated in any
Alternative Currency, J.P. Morgan Europe Limited, of such request by telephone,
(i) in the case of a Eurocurrency Borrowing denominated in Dollars, not later
than 11:00 a.m., New York City time, four Business Days before the date of the
proposed Borrowing, (ii) in the case of a Eurocurrency Borrowing denominated in
any Alternative Currency, not later than 9:00 a.m., New York City time, four
Business Days before the date of the proposed Borrowing, and (iii) in the case
of a Fixed Rate Borrowing, not later than 10:00 a.m., New York City time, one
Business Day before the date of the proposed Borrowing; provided that the
Borrowers may submit up to (but not more than) two Competitive Bid Requests on
the same day, but a Competitive Bid Request shall not be made within five
Business Days after the date of any previous Competitive Bid Request from any
Borrower, unless any and all such previous Competitive Bid Requests shall have
been withdrawn or all Competitive Bids received in response thereto rejected.
Each such telephonic Competitive Bid Request shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent and, if applicable, J.P. Morgan
Europe Limited, of a written Competitive Bid Request in a form approved by the
Administrative Agent or J.P. Morgan Europe Limited, as applicable, and signed by
the applicable Borrower. Each such telephonic and written Competitive Bid
Request shall specify the following information in compliance with Section 2.02:

 

(i) the aggregate amount (expressed in Dollars) and currency of the requested
Borrowing;

 

(ii) the requested Borrowing Date, which shall be a Business Day;

 

(iii) whether such Borrowing is to be a Eurocurrency Borrowing or a Fixed Rate
Borrowing;

 

(iv) the Interest Period to be applicable to such Borrowing, which shall be a
period contemplated by the definition of the term “Interest Period”;

 

24



--------------------------------------------------------------------------------

(v) the location and number of the applicable Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.06;
and

 

(vi) the identity of the Borrower in respect of such Borrowing.

 

Promptly following receipt of a Competitive Bid Request in accordance with this
Section, the Administrative Agent or J.P. Morgan Europe Limited, as applicable,
shall notify the Lenders of the details thereof by telecopy, inviting such
Lenders to submit Competitive Bids.

 

(b) Each Lender may (but shall not have any obligation to) make one or more
Competitive Bids to the applicable Borrower in response to a Competitive Bid
Request. Each Competitive Bid by a Lender must be in a form approved by the
Administrative Agent or J.P. Morgan Europe Limited, as applicable, and must be
received by the Administrative Agent (and, in the case of an Alternative
Currency Borrowing, J.P. Morgan Europe Limited) by telecopy, (i) in the case of
a Eurocurrency Competitive Borrowing denominated in Dollars, not later than
11:00 a.m., New York City time, three Business Days before the proposed date of
such Competitive Borrowing, (ii) in the case of a Eurocurrency Competitive
Borrowing denominated in any Alternative Currency, not later than 11:00 a.m.,
New York City time, three Business Days before the proposed date of such
Competitive Borrowing and (iii) in the case of a Fixed Rate Borrowing, not later
than 12:00 noon, New York City time, on the proposed date of such Competitive
Borrowing. Competitive Bids that do not conform substantially to the form
approved by the Administrative Agent may be rejected by the Administrative Agent
and the Administrative Agent shall notify the applicable Lender as promptly as
practicable. Each Competitive Bid shall specify (i) the principal amount
(expressed in Dollars and which shall be a minimum of $5,000,000 and an integral
multiple of $1,000,000 and which may equal the entire principal amount of the
Competitive Borrowing requested by the applicable Borrower) and currency of the
Competitive Loan or Loans that the Lender is willing to make, (ii) the
Competitive Bid Rate or Rates at which the Lender is prepared to make such Loan
or Loans (expressed as a percentage rate per annum in the form of a decimal to
no more than four decimal places) and (iii) the Interest Period applicable to
each such Loan and the last day thereof.

 

(c) The Administrative Agent or J.P. Morgan Europe Limited, as applicable, shall
promptly notify the applicable Borrower by telecopy of the Competitive Bid Rate
and the principal amount specified in each Competitive Bid and the identity of
the Lender that shall have made such Competitive Bid.

 

(d) Subject only to the provisions of this paragraph, the applicable Borrower
may accept or reject any Competitive Bid. Such Borrower shall notify the
Administrative Agent (and, in the case of an Alternative Currency Borrowing,
J.P. Morgan Europe Limited) by telephone, confirmed by telecopy in a form
approved by the Administrative Agent or J.P. Morgan Europe Limited, as
applicable, whether and to what extent it has decided to accept or reject each
Competitive Bid (i) in the case of a Eurocurrency Competitive Borrowing
denominated in Dollars, not later than 12:00 noon,

 

25



--------------------------------------------------------------------------------

New York City time, three Business Days before the date of the proposed
Competitive Borrowing, (ii) in the case of a Eurocurrency Competitive Borrowing
denominated in an Alternative Currency, not later than 12:00 noon, New York City
time, three Business Days before the date of the proposed Competitive Borrowing
and (iii) in the case of a Fixed Rate Borrowing, not later than 1:00 p.m., New
York City time, on the proposed date of the Competitive Borrowing; provided that
(i) the failure of such Borrower to give such notice shall be deemed to be a
rejection of each Competitive Bid, (ii) such Borrower shall not accept a
Competitive Bid made at a particular Competitive Bid Rate if such Borrower
rejects a Competitive Bid made at a lower Competitive Bid Rate, (iii) the
aggregate amount of the Competitive Bids accepted by such Borrower shall not
exceed the aggregate amount of the requested Competitive Borrowing specified in
the related Competitive Bid Request, (iv) to the extent necessary to comply with
clause (iii) above, such Borrower may accept Competitive Bids at the same
Competitive Bid Rate in part, which acceptance, in the case of multiple
Competitive Bids at such Competitive Bid Rate, shall be made pro rata in
accordance with the amount of each such Competitive Bid, and (v) except pursuant
to clause (iv) above, no Competitive Bid shall be accepted for a Competitive
Loan unless such Competitive Loan is in a minimum principal amount of $5,000,000
and an integral multiple of $1,000,000; provided further that if a Competitive
Loan must be in an amount less than $5,000,000 because of the provisions of
clause (iv) above, such Competitive Loan may be for a minimum amount of
$1,000,000 or any integral multiple thereof, and in calculating the pro rata
allocation of acceptances of portions of multiple Competitive Bids at a
particular Competitive Bid Rate pursuant to clause (iv) the amounts shall be
rounded to integral multiples of $1,000,000 in a manner determined by such
Borrower. A notice given by such Borrower pursuant to this paragraph shall be
irrevocable.

 

(e) The Administrative Agent or J.P. Morgan Europe Limited, as applicable, shall
promptly notify each bidding Lender by telecopy whether or not its Competitive
Bid has been accepted (and, if so, the amount and Competitive Bid Rate so
accepted), and each successful bidder will thereupon become bound, subject to
the terms and conditions hereof, to make the Competitive Loan in respect of
which its Competitive Bid has been accepted.

 

(f) If the Administrative Agent shall elect to submit a Competitive Bid in its
capacity as a Lender, it shall submit such Competitive Bid directly to the
applicable Borrower at least one quarter of an hour earlier than the time by
which the other Lenders are required to submit their Competitive Bids to the
Administrative Agent pursuant to paragraph (b) of this Section.

 

(g) Subject to the terms and conditions set forth herein, from time to time
during the Availability Period any Borrower may make Negotiated Rate Loan
Requests to any Lender or Lenders and may (but shall not have any obligation to)
borrow Negotiated Rate Loans denominated in Dollars or any Alternative Currency;
provided that (i) the Total Revolving Exposure at any time shall not exceed the
total Revolving Commitments and (ii) the Total U.S. Exposure at any time shall
not exceed the total U.S. Commitments. If the applicable Borrower and any Lender
agree to the terms of a Negotiated Rate Loan to be made on a Borrowing Date
pursuant to a Negotiated Rate

 

26



--------------------------------------------------------------------------------

Loan Request, such Borrower and such Lender shall promptly notify by telephone
the Administrative Agent and, if applicable, J.P. Morgan Europe Limited of the
aggregate amount (expressed in Dollars) and currency of the Negotiated Rate Loan
to be made on such Borrowing Date, the Borrower with respect thereto and the
respective interest rate, Interest Period and Interest Payment Dates therefor.
Each Lender that agrees to make a Negotiated Rate Loan shall, at such time, on
such Borrowing Date and at such location as shall be mutually agreed upon
between such Borrower and such Lender, make available to such Borrower the
amount of the Negotiated Rate Loan to be made by such Lender, in immediately
available funds.

 

SECTION 2.05. Swingline Loans. (a) Subject to the terms and conditions set forth
herein, the Swingline Lenders agree to make Swingline Loans in Dollars ratably
(50% by each Swingline Lender) to the Company from time to time during the
Availability Period, in an aggregate principal amount at any time outstanding
that will not result in (i) the aggregate principal amount of outstanding
Swingline Loans exceeding $150,000,000 or (ii) the Total Revolving Exposure
exceeding the total Revolving Commitments; provided that neither Swingline
Lender shall be required to make a Swingline Loan to refinance an outstanding
Swingline Loan. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Company may borrow, prepay and reborrow
Swingline Loans.

 

(b) To request a Swingline Loan, the Company shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy), not later than 12:00
noon, New York City time, on the day of a proposed Swingline Loan. Each such
notice shall be irrevocable and shall specify the requested date (which shall be
a Business Day) and amount of the requested Swingline Loan. The Administrative
Agent will promptly advise each Swingline Lender of any such notice received
from the Company. Each Swingline Lender shall make each Swingline Loan available
to the Company by means of an immediately available credit to the general
deposit account of the Company with such Swingline Lender or, in the case of a
Swingline Loan made to finance the reimbursement of an LC Disbursement as
provided in Section 2.22(e), by remittance to the Issuing Bank by 3:00 p.m., New
York City time, on the requested date of such Swingline Loan.

 

(c) Either Swingline Lender may by written notice given to the Administrative
Agent not later than 10:00 a.m., New York City time, on any Business Day require
the Revolving Lenders to acquire participations on such Business Day in all or a
portion (in such case, ratably from the Swingline Lenders) of the Swingline
Loans outstanding. Such notice shall specify the aggregate amount of Swingline
Loans in which Revolving Lenders will participate. Promptly upon receipt of such
notice, the Administrative Agent will give notice thereof to each Revolving
Lender, specifying in such notice such Revolving Lender’s Applicable Revolving
Commitment Percentage of such Swingline Loan or Loans. Each Revolving Lender
hereby absolutely and unconditionally agrees, upon receipt of notice as provided
above, to pay to the Administrative Agent, for the account of the Swingline
Lenders ratably (50% to each Swingline Lender), such Revolving Lender’s
Applicable Revolving Commitment Percentage of such Swingline Loan or Loans. Each
Revolving Lender acknowledges and

 

27



--------------------------------------------------------------------------------

agrees that its obligation to acquire participations in Swingline Loans pursuant
to this paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever. Each
Revolving Lender shall comply with its obligation under this paragraph by wire
transfer of immediately available funds, in the same manner as provided in
Section 2.06 with respect to Revolving Loans made by such Revolving Lender (and
Section 2.06 shall apply, mutatis mutandis, to the payment obligations of the
Revolving Lenders), and the Administrative Agent shall promptly pay to the
Swingline Lenders ratably (50% to each Swingline Lender) the amounts so received
by it from the Revolving Lenders. The Administrative Agent shall notify the
Company of any participation in any Swingline Loan acquired pursuant to this
paragraph, and thereafter payments in respect of such Swingline Loan shall be
made to the Administrative Agent and not to the Swingline Lenders. Any amounts
received by either Swingline Lender from the Company (or other party on behalf
of the Company) in respect of a Swingline Loan after receipt by such Swingline
Lender of the proceeds of a sale of participations therein shall be promptly
remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Revolving Lenders that shall have made their payments pursuant to this
paragraph and to the Swingline Lenders, as their interests may appear. The
purchase of participations in a Swingline Loan pursuant to this paragraph shall
not relieve the Company of any default in the payment thereof.

 

SECTION 2.06. Funding of Borrowings. (a) Each Revolving Lender shall make each
Revolving Loan denominated in Dollars (other than any Negotiated Rate Loan), and
each U.S. Lender shall make each U.S. Loan (other than any Negotiated Rate
Loan), to be made by it hereunder on the proposed date thereof by wire transfer
of immediately available funds by 2:00 p.m., New York City time (or time of such
other city designated by the Administrative Agent), to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders; provided that Swingline Loans shall be made as provided in
Section 2.05. Each Revolving Lender shall make each Loan (other than any
Negotiated Rate Loan) denominated in an Alternative Currency to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 1:00 p.m., London time (or time of such other city designated by J.P.
Morgan Europe Limited), to the account of J.P. Morgan Europe Limited most
recently designated by it for such purpose by notice to the Revolving Lenders.
The Administrative Agent or J.P. Morgan Europe Limited, as applicable, will make
such Loans available to the applicable Borrower by promptly crediting, before
2:00 p.m. Local Time, the amounts so received, in like funds, to an account of
such Borrower maintained with (i) the Administrative Agent in New York City, in
the case of Loans denominated in Dollars, and (ii) J.P. Morgan Europe Limited in
London (or such other city as J.P. Morgan Europe Limited may designate in
respect of the applicable currency), in the case of Loans denominated in any
Alternative Currency, in each case designated by such Borrower in the applicable
Borrowing Request or Competitive Bid Request; provided that ABR Revolving Loans
made to finance the reimbursement of an LC Disbursement as provided in Section
2.22(e) shall be remitted by the Administrative Agent or J.P. Morgan Europe
Limited, as applicable, to the Issuing Bank. Each Lender

 

28



--------------------------------------------------------------------------------

making a Negotiated Rate Loan shall make such Loan on the date, at the time and
to the account of the applicable Borrower separately agreed between such Lender
and such Borrower.

 

(b) Unless the Administrative Agent (and, in the case of an Alternative Currency
Borrowing, J.P. Morgan Europe Limited) shall have received notice from a Lender
prior to the proposed date of any Borrowing (other than any Negotiated Rate
Borrowing) that such Lender will not make available to the Administrative Agent
or J.P. Morgan Europe Limited, as applicable, such Lender’s share of such
Borrowing, the Administrative Agent or J.P. Morgan Europe Limited, as
applicable, may assume that such Lender has made such share available on such
date in accordance with paragraph (a) of this Section and may, in reliance upon
such assumption, make available to the applicable Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent or J.P. Morgan Europe
Limited, as applicable, then the applicable Lender and the applicable Borrower
severally agree to pay to the Administrative Agent or J.P. Morgan Europe
Limited, as applicable, forthwith on demand such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to such Borrower to but excluding the date of payment to the
Administrative Agent or J.P. Morgan Europe Limited, as applicable, at (i) in the
case of such Lender, the greater of (A)(1) the Federal Funds Effective Rate in
the case of Loans denominated in Dollars and (2) the rate reasonably determined
by J.P. Morgan Europe Limited to be the cost to it of funding such amount, in
the case of Loans denominated in any other currency, and (B) a rate determined
by the Administrative Agent or J.P. Morgan Europe Limited, as applicable, in
accordance with banking industry rules on interbank compensation or (ii) in the
case of such Borrower, the higher of (A) the interest rate applicable to the
Loan in respect of which such payment is owed or (B) the Administrative Agent’s
or J.P. Morgan Europe Limited’s cost of funds, as applicable. If such Lender
pays such amount to the Administrative Agent or J.P. Morgan Europe Limited, as
applicable, then such amount shall constitute such Lender’s Loan included in
such Borrowing.

 

SECTION 2.07. Interest Elections. (a) Each Revolving Borrowing and U.S.
Borrowing initially shall be of the Type specified in the applicable Borrowing
Request and, in the case of a Eurocurrency Revolving Borrowing or Eurocurrency
U.S. Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, the applicable Borrower may elect to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Eurocurrency Borrowing, may elect Interest Periods therefor, all as provided
in this Section. The applicable Borrower may elect different options with
respect to different portions of the affected Borrowing, in which case each such
portion shall be allocated ratably among the Lenders holding the Loans
comprising such Borrowing, and the Loans comprising each such portion shall be
considered a separate Borrowing. This Section shall not apply to Competitive
Borrowings, Swingline Borrowings or Negotiated Rate Borrowings, which may not be
converted or continued.

 

(b) To make an election pursuant to this Section, the applicable Borrower shall
notify the Administrative Agent (and, in the case of an Alternative Currency

 

29



--------------------------------------------------------------------------------

Borrowing, J.P. Morgan Europe Limited) of such election by telephone by the time
that a Borrowing Request would be required under Section 2.03 if such Borrower
were requesting a Revolving Borrowing or U.S. Borrowing of the Type resulting
from such election to be made on the effective date of such election. Each such
telephonic Interest Election Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent (and, in the
case of an Alternative Currency Borrowing, J.P. Morgan Europe Limited) of a
written Interest Election Request in a form approved by the Administrative Agent
and signed by the applicable Borrower. Notwithstanding any other provision of
this Section, no Borrower shall be permitted to (i) change the currency of any
Borrowing or (ii) convert any Alternative Currency Borrowing to an ABR
Borrowing.

 

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

 

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

 

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

 

(iii) whether the resulting Borrowing is to be an ABR Borrowing (in the case of
Loans denominated in Dollars only) or a Eurocurrency Borrowing; and

 

(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

 

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.

 

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent or J.P. Morgan Europe Limited, as applicable, shall advise
each applicable Lender of the details thereof and of such Lender’s portion of
each resulting Borrowing.

 

(e) If the applicable Borrower fails to deliver a timely Interest Election
Request with respect to a Eurocurrency Revolving Borrowing or Eurocurrency U.S.
Borrowing prior to the end of the Interest Period applicable thereto, then,
unless such Borrowing is repaid as provided herein, at the end of such Interest
Period such Borrowing shall be continued as a Eurocurrency Revolving Borrowing
or Eurocurrency U.S. Borrowing, as applicable, with an Interest Period of one
month’s duration. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent or J.P.
Morgan Europe Limited, as applicable,

 

30



--------------------------------------------------------------------------------

at the request of Revolving Lenders having Revolving Credit Exposures and unused
Revolving Commitments representing more than 50% of the sum of the total
Revolving Credit Exposures and unused Revolving Commitments at such time or U.S.
Lenders having U.S. Credit Exposures and unused U.S. Commitments representing
more than 50% of the sum of the total U.S. Credit Exposures and unused U.S.
Commitments at such time, as applicable, so notifies the applicable Borrower,
then, so long as an Event of Default is continuing (i) no outstanding Revolving
Borrowing or U.S. Borrowing, as applicable, may be converted to or continued as
a Eurocurrency Borrowing (except as provided in clause (iii) below), (ii) unless
repaid, each Eurocurrency U.S. Borrowing and each Eurocurrency Revolving
Borrowing denominated in Dollars shall be converted to an ABR Borrowing at the
end of the Interest Period applicable thereto and (iii) any Borrowing
denominated in any Alternative Committed Currency shall be continued as a
Eurocurrency Revolving Borrowing with an Interest Period of one month’s duration
at the end of the Interest Period applicable thereto.

 

SECTION 2.08. Termination and Reduction of Commitments. (a) Unless previously
terminated, the Commitments shall terminate on the Maturity Date.

 

(b) The Company may at any time terminate, or from time to time reduce, the
Revolving Commitments; provided that (i) each reduction of the Revolving
Commitments shall be in an amount that is an integral multiple of $1,000,000 and
not less than $5,000,000 and (ii) the Company shall not terminate or reduce the
Revolving Commitments if, after giving effect to any concurrent prepayment of
the Loans in accordance with Section 2.09, the Total Revolving Exposure would
exceed the total Revolving Commitments. The Company may at any time terminate,
or from time to time reduce, the U.S. Commitments; provided that (i) each
reduction of the U.S. Commitments shall be in an amount that is an integral
multiple of $1,000,000 and not less than $5,000,000 and (ii) the Company shall
not terminate or reduce the U.S. Commitments if, after giving effect to any
concurrent prepayment of the Loans in accordance with Section 2.09, the Total
U.S. Exposure would exceed the total U.S. Commitments.

 

(c) The Company shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Commitments or U.S. Commitments under
paragraph (b) of this Section at least three Business Days prior to the
effective date of such termination or reduction, specifying such election and
the effective date thereof. Promptly following receipt of any notice, the
Administrative Agent shall advise the applicable Lenders of the contents
thereof. Each notice delivered by the Company pursuant to this Section shall be
irrevocable; provided that a notice of termination of the Revolving Commitments
or U.S. Commitments delivered by the Company may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Company (by notice to the Administrative Agent
on or prior to the specified effective date) if such condition is not satisfied.
Any termination or reduction of the Revolving Commitments or U.S. Commitments
shall be permanent. Each reduction of the Revolving Commitments or U.S.
Commitments shall be made ratably among the Revolving Lenders or U.S. Lenders,
as applicable, in accordance with their respective Revolving Commitments or U.S.
Commitments, as applicable.

 

31



--------------------------------------------------------------------------------

SECTION 2.09. Repayment of Loans; Evidence of Debt. (a) Each Borrower hereby
unconditionally promises to pay (i) on the Maturity Date to the Administrative
Agent for the account of each Revolving Lender the then unpaid principal amount
of each Revolving Loan denominated in Dollars owed by such Borrower, (ii) on the
Maturity Date to J.P. Morgan Europe Limited for the account of each Revolving
Lender the then unpaid principal amount of each Revolving Loan denominated in an
Alternative Currency owed by such Borrower, (iii) on the Maturity Date to the
Administrative Agent for the account of each U.S. Lender the then unpaid
principal amount of each U.S. Loan owed by such Borrower, (iv) to the
Administrative Agent (or, in the case of an Alternative Currency Borrowing, J.P.
Morgan Europe Limited) for the account of each Revolving Lender the then unpaid
principal amount of each Competitive Loan owed by such Borrower on the last day
of the Interest Period applicable to such Loan, (v) in the case of the Company,
to each Swingline Lender the then unpaid principal amount of each Swingline Loan
on the earlier of the Maturity Date and the first date after such Swingline Loan
is made that is the 15th or last day of a calendar month and is at least two
Business Days after such Swingline Loan is made; provided that on each date that
a Revolving Borrowing or U.S. Borrowing is made, the Company shall repay all
Swingline Loans that were outstanding on the date such Borrowing was requested
and (vi) to the applicable Lender the then unpaid principal amount of each
Negotiated Rate Loan owed by such Borrower on the earlier of the Maturity Date
and the last day of the Interest Period applicable to such Loan.

 

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

 

(c) The Administrative Agent (and, in the case of an Alternative Currency
Borrowing, J.P. Morgan Europe Limited) shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Borrower thereof, the
Class and Type thereof and the Interest Period applicable thereto, (ii) the
amount of any principal or interest due and payable or to become due and payable
from each Borrower to each Lender hereunder and (iii) the amount of any sum
received by the Administrative Agent (or, in the case of an Alternative Currency
Borrowing, J.P. Morgan Europe Limited) hereunder for the account of the Lenders
and each Lender’s share thereof.

 

(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender, the
Administrative Agent (or, in the case of an Alternative Currency Borrowing, J.P.
Morgan Europe Limited) to maintain such accounts or any error therein shall not
in any manner affect the obligation of any Borrower to repay its Loans in
accordance with the terms of this Agreement.

 

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the applicable Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if

 

32



--------------------------------------------------------------------------------

requested by such Lender, to such Lender and its registered assigns) and (i)
with respect to any Revolving Loan, substantially in the form of Exhibit D, and
(ii) with respect to any Loan that is not a Revolving Loan, in a form approved
by such Borrower and the Administrative Agent, in each case appropriately
completed in conformity with this Agreement. Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 10.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

 

(f) Each Lender that makes any Negotiated Rate Loan shall notify the
Administrative Agent (and, in the case of an Alternative Currency Borrowing,
J.P. Morgan Europe Limited) of each such Loan and of each payment of principal
in respect thereof.

 

SECTION 2.10. Prepayment of Loans. (a) Each Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to prior notice in accordance with paragraph (b) of this Section; provided that
the Borrowers shall not have the right to prepay any Competitive Loan or
Negotiated Rate Loan without the prior consent of the Lender thereof.

 

(b) If, on any Revaluation Date, the Total Credit Exposure exceeds 105% of the
total Commitments, then the Company shall, not later than the third Business Day
after the Company receives notice thereof from the Administrative Agent, prepay,
or cause one or more of the other Borrowers to prepay, without penalty or
premium (subject to Section 2.15), one or more Borrowings in an aggregate amount
sufficient to reduce the Total Credit Exposure to an amount not exceeding the
total Commitments; provided that the Borrowers shall not be required to prepay
any Competitive Loans or Negotiated Rate Loans pursuant to this paragraph.

 

(c) The Company shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lenders) by telephone (confirmed
by telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurocurrency Revolving Borrowing denominated in Dollars or a Eurocurrency U.S.
Borrowing, not later than 11:00 a.m., New York City time, three Business Days
before the date of prepayment, (ii) in the case of prepayment of an ABR
Revolving Borrowing or ABR U.S. Borrowing, not later than 11:00 a.m., New York
City time, one Business Day before the date of prepayment or (iii) in the case
of prepayment of a Swingline Loan, not later than 12:00 noon, New York City
time, on the date of prepayment. The Company shall notify the Administrative
Agent and J.P. Morgan Europe Limited by telephone (confirmed by telecopy) of any
prepayment hereunder of a Eurocurrency Revolving Borrowing denominated in any
Alternative Currency, not later than 11:00 a.m., New York City time, three
Business Days before the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid; provided that, if a notice of
prepayment is given in connection with a conditional notice of termination of
the Commitments as contemplated by Section 2.08, then such notice of prepayment
may be revoked if such notice of

 

33



--------------------------------------------------------------------------------

termination is revoked in accordance with Section 2.08. Promptly following
receipt of any such notice relating to a Revolving Borrowing, the Administrative
Agent or J.P. Morgan Europe Limited, as applicable, shall advise the Revolving
Lenders of the contents thereof. Promptly following receipt of any such notice
relating to a U.S. Borrowing, the Administrative Agent shall advise the U.S.
Lenders of the contents thereof. Each partial prepayment of any Revolving
Borrowing or U.S. Borrowing shall be in an amount that would be permitted in the
case of an advance of a Revolving Borrowing or U.S. Borrowing of the same Type
as provided in Section 2.02. Each prepayment of a Revolving Borrowing or U.S.
Borrowing shall be applied ratably to the Loans included in the prepaid
Borrowing. Prepayments shall be accompanied by accrued interest to the extent
required by Section 2.12.

 

SECTION 2.11. Fees. (a) The Company agrees to pay to the Administrative Agent
for the account of each Revolving Lender and U.S. Lender a facility fee, which
shall accrue at the Applicable Rate on the daily amount of the Revolving
Commitment or U.S. Commitment of such Lender (whether used or unused) during the
period from and including the Effective Date to but excluding the date on which
such Commitment terminates; provided that, if such Lender continues to have any
Revolving Credit Exposure or U.S. Credit Exposure after its Commitment
terminates, then such facility fee shall continue to accrue on the daily amount
of such Lender’s Revolving Credit Exposure or U.S. Credit Exposure from and
including the date on which its Commitment terminates to but excluding the date
on which such Lender ceases to have any Revolving Credit Exposure or U.S. Credit
Exposure, as applicable. The Administrative Agent will give the Company three
Business Days’ notice of the amount of the facility fee payable on each payment
date. Accrued facility fees shall be payable in arrears on the last day of
March, June, September and December of each year and on the date on which the
Commitments terminate, commencing on the first such date to occur after the date
hereof; provided that any facility fees accruing after the date on which the
Commitments terminate shall be payable on demand. All facility fees in respect
of Revolving Commitments and U.S. Commitments shall be payable in Dollars and
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day).

 

(b) For each day on which the Total Credit Exposure is in excess of 50% of the
total Commitments as of such day (and for each day after the day on which the
Commitments terminate if the Total Credit Exposure is in excess of 50% of the
total Commitments as in effect as of the day the Commitments terminate) the
Company agrees to pay to the Administrative Agent for the account of each
Revolving Lender and U.S. Lender a utilization fee, which shall accrue at a rate
per annum equal to 0.10% on the amount of the Revolving Credit Exposure or U.S.
Credit Exposure, as applicable, of such Lender on such day. Accrued utilization
fees shall be payable in arrears on the last day of March, June, September and
December of each year and on the date on which the Commitments terminate,
commencing on the first such date to occur after the date hereof; provided that
any utilization fees accruing after the date on which the Commitments terminate
shall be payable on demand. All utilization fees in respect of the Revolving
Commitments and U.S. Commitments shall be payable in Dollars and shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

 

34



--------------------------------------------------------------------------------

(c) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Revolving Lender a participation fee with respect to its participations
in Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurocurrency Revolving Loans on the
average daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which
such Lender’s Revolving Commitment terminates and the date on which such Lender
ceases to have any LC Exposure, and (ii) to the Issuing Bank a fronting fee,
which shall accrue at the rate agreed upon between the Issuing Bank and the
Borrower per annum on the average daily amount of the LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Effective Date to but excluding the later of the date of
termination of the Revolving Commitments and the date on which there ceases to
be any LC Exposure, as well as the Issuing Bank’s standard fees with respect to
the issuance, amendment, renewal or extension of any Letter of Credit or
processing of drawings thereunder. Participation fees and fronting fees accrued
through and including the last day of March, June, September and December of
each year shall be payable on the third Business Day following such last day,
commencing on the first such date to occur after the Effective Date; provided
that all such fees shall be payable on the date on which the Revolving
Commitments terminate and any such fees accruing after the date on which the
Revolving Commitments terminate shall be payable on demand. Any other fees
payable to the Issuing Bank pursuant to this paragraph shall be payable within
10 days after demand. All participation fees and fronting fees shall be payable
in Dollars and shall computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).

 

(d) The Company agrees to pay to the Administrative Agent, for its own account,
fees payable in Dollars in the amounts and at the times separately agreed upon
between the Company and the Administrative Agent.

 

(e) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of facility fees,
utilization fees, and participation fees, to the applicable Lenders. Fees paid
shall not be refundable under any circumstances.

 

SECTION 2.12. Interest. (a) The Loans comprising each ABR Borrowing (including
each Swingline Loan) shall bear interest at the Alternate Base Rate.

 

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest (i) in
the case of a Eurocurrency Revolving Loan or Eurocurrency U.S. Loan, at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate, or (ii) in the case of a Eurocurrency Competitive Borrowing, at
the

 

35



--------------------------------------------------------------------------------

LIBO Rate for the Interest Period in effect for such Borrowing plus (or minus,
as applicable) the Margin applicable to such Loan; provided that in the case of
a Eurocurrency Revolving Loan denominated in British Pounds Sterling and if the
Borrower of such Loan is Fortune Brands UK, such amount shall be increased by
the MLA Cost.

 

(c) Each Fixed Rate Loan shall bear interest at the Fixed Rate applicable to
such Loan.

 

(d) Each Negotiated Rate Loan shall bear interest at the rate agreed by the
applicable Borrower and the applicable Lender.

 

(e) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by any Borrower hereunder (other than with
respect to any Negotiated Rate Loan) is not paid when due, whether at stated
maturity, upon acceleration or otherwise, such overdue amount shall bear
interest, after as well as before judgment, at a rate per annum equal to (i) in
the case of overdue principal of any Loan, 2% plus the rate otherwise applicable
to such Loan as provided in the preceding paragraphs of this Section or (ii) in
the case of any other amount, 2% plus the rate applicable to ABR Loans as
provided in paragraph (a) of this Section. If all or a portion of the principal
amount of any Negotiated Rate Loan shall not be paid when due, whether at stated
maturity, upon acceleration or otherwise, such overdue amount shall, without
limiting any rights of any Lender under this Agreement, bear interest, after as
well as before judgment, at the rate per annum as shall be mutually agreed upon
between the applicable Borrower and the applicable Lender or, in the absence of
such agreement, at the rate determined pursuant to the preceding sentence.

 

(f) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans and U.S. Loans,
upon termination of the Commitments; provided that (i) interest accrued pursuant
to paragraph (e) of this Section shall be payable on demand, (ii) in the event
of any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan or ABR U.S. Loan prior to the end of the Availability Period),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment and (iii) in the event of any
conversion of any Eurocurrency Revolving Loan or Eurocurrency U.S. Loan prior to
the end of the current Interest Period therefor, accrued interest on such Loan
shall be payable on the effective date of such conversion.

 

(g) All interest hereunder shall be computed on the basis of a year of 360 days
(subject to any agreement to the contrary, in the case of Negotiated Rate
Loans), except that interest on Borrowings denominated in British Pounds
Sterling and interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or, except in the case of Borrowings denominated in
British Pounds Sterling, 366 days in a leap year), and in each case shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

 

36



--------------------------------------------------------------------------------

SECTION 2.13. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing denominated in any currency:

 

(a) the Administrative Agent (in the case of any Revolving Borrowing denominated
in Dollars or any U.S. Borrowing) or J.P. Morgan Europe Limited (in the case of
any Revolving Borrowing denominated in any Alternative Currency) determines
(which determination shall be conclusive absent manifest error) that adequate
and reasonable means do not exist for ascertaining the Adjusted LIBO Rate or the
LIBO Rate, as applicable, for the currency in which such Eurocurrency Borrowing
is or is to be denominated (the “Applicable Currency”) for such Interest Period;
or

 

(b) the Administrative Agent (and J.P. Morgan Europe Limited, in the case of any
Revolving Borrowing denominated in any Alternative Currency) is advised by
Revolving Lenders having Revolving Credit Exposures and unused Revolving
Commitments representing more than 50% of the sum of the total Revolving Credit
Exposures and unused Revolving Commitments at such time or U.S. Lenders having
U.S. Credit Exposures and unused U.S. Commitments representing more than 50% of
the sum of the total U.S. Credit Exposures and unused U.S. Commitments at such
time (or, in the case of a Eurocurrency Competitive Loan, the Lender that is
required to make such Loan) that the Adjusted LIBO Rate or the LIBO Rate, as
applicable, for such Interest Period for the Applicable Currency will not
adequately and fairly reflect the cost to such Lenders (or Lender) of making or
maintaining their Loans (or its Loan) included in such Borrowing for such
Interest Period;

 

then the Administrative Agent shall give notice thereof to the Company and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Company and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing or U.S.
Borrowing to, or continuation of any Revolving Borrowing or U.S. Borrowing
denominated in the Applicable Currency as, a Eurocurrency Borrowing shall be
ineffective, and such Borrowing shall be converted to or continued on the last
day of the Interest Period applicable thereto (A) if such Borrowing is
denominated in Dollars, as an ABR Borrowing, or (B) if such Borrowing is
denominated in an Alternative Committed Currency, as a Borrowing bearing
interest at such rate as the Lenders participating in such Borrowing and the
applicable Borrower may agree adequately reflects the costs to such Lenders of
making or maintaining their Loans plus the Applicable Rate (or, in the absence
of such agreement, shall be repaid as of the last day of the current Interest
Period applicable thereto), (ii) if any Borrowing Request requests a
Eurocurrency Revolving Borrowing or Eurocurrency U.S. Borrowing denominated in
the Applicable Currency, such Revolving Borrowing or U.S. Borrowing shall be
made as an ABR Borrowing denominated in Dollars (or such Borrowing shall not be
made if the applicable Borrower revokes (and in such circumstances, such

 

37



--------------------------------------------------------------------------------

Borrowing Request may be revoked notwithstanding any other provision of this
Agreement) such Borrowing Request by telephonic notice, confirmed promptly in
writing, not later than one Business Day prior to the proposed date of such
Borrowing) and (iii) any request by a Borrower for a Eurocurrency Competitive
Borrowing denominated in the Applicable Currency shall be ineffective; provided
that if the circumstances giving rise to such notice do not affect all the
Lenders, then requests by a Borrower for Eurocurrency Competitive Borrowings
denominated in the Applicable Currency may be made to Lenders that are not
affected thereby.

 

SECTION 2.14. Increased Costs. (a) If any Change in Law shall:

 

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or the Issuing Bank;

 

(ii) impose on any Lender or the Issuing Bank or the London interbank market any
other condition affecting this Agreement or Eurocurrency Loans or Fixed Rate
Loans made by such Lender or any Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan or Fixed Rate Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost to
such Lender or the Issuing Bank of participating in, issuing or maintaining any
Letter of Credit or to reduce the amount of any sum received or receivable by
such Lender or the Issuing Bank hereunder (whether of principal, interest or
otherwise), then the Company will pay to such Lender or the Issuing Bank, as the
case may be, such additional amount or amounts as will compensate such Lender or
the Issuing Bank, as the case may be, for such additional costs incurred or
reduction suffered.

 

(b) If any Lender or the Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the Issuing Bank’s capital or on the capital of
such Lender’s or the Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a level
below that which such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the Issuing Bank’s policies and the policies
of such Lender’s or Issuing Bank’s holding company with respect to capital
adequacy), then from time to time the Company will pay to such Lender or the
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender, the Issuing Bank, or such Lender’s or the Issuing Bank’s
holding company for any such reduction suffered.

 

(c) If the cost to any Lender or the Issuing Bank of making or maintaining any
Loan to, or issuing or participating in any Letter of Credit issued for the
account of

 

38



--------------------------------------------------------------------------------

Fortune Brands UK is increased (or the amount of any sum received or receivable
by any Lender (or its applicable lending office) is reduced) by an amount deemed
in good faith by such Lender or Issuing Bank to be material, by reason of the
fact that Fortune Brands UK is incorporated in, or conducts business in, a
jurisdiction outside the United States, Fortune Brands UK will pay to such
Lender or the Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or Issuing Bank for such increased cost
or reduction suffered.

 

(d) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a), (b) or (c) of this
Section shall be delivered to the Company and shall be conclusive absent
manifest error. The Company or the applicable Borrower shall pay such Lender or
the Issuing Bank, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof. In requesting any compensation
pursuant to this Section, each Lender or the Issuing Bank will use good faith
efforts to treat the Borrowers in substantially the same manner as such Lender
or the Issuing Bank treats other similarly situated borrowers under similar
circumstances.

 

(e) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that,
in the case of a Change in Law, the Company shall not be required to compensate
a Lender or the Issuing Bank pursuant to this Section for any increased costs or
reductions incurred more than 270 days prior to the date that such Lender or the
Issuing Bank, as the case may be, notifies the Company of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or the
Issuing Bank’s intention to claim compensation therefor; provided further that,
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 270-day period referred to above shall be extended to
include the period of retroactive effect thereof.

 

(f) Notwithstanding the foregoing provisions of this Section, a Lender shall not
be entitled to compensation pursuant to this Section in respect of any
Competitive Loan (i) in the case of paragraph (a) or (b), if the Change in Law
that would otherwise entitle it to such compensation shall have been publicly
announced prior to submission of the Competitive Bid pursuant to which such Loan
was made or (ii) in the case of paragraph (c), in respect of any costs referred
to therein.

 

SECTION 2.15. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan, Fixed Rate Loan, or, unless otherwise agreed
to by the applicable Borrower and the applicable Lender with respect to a
Negotiated Rate Loan, a Negotiated Rate Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurocurrency Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any Revolving Loan or U.S. Loan on the date specified in any
notice delivered pursuant hereto (regardless of whether such notice may be
revoked under Section 2.10(b) and is revoked in accordance

 

39



--------------------------------------------------------------------------------

therewith), (d) the failure to borrow any Competitive Loan after accepting the
Competitive Bid to make such Loan, or (e) the assignment of any Eurocurrency
Loan, Fixed Rate Loan or, unless otherwise agreed to by the applicable Borrower
and the applicable Lender with respect to a Negotiated Rate Loan, Negotiated
Rate Loan other than on the last day of the Interest Period applicable thereto
as a result of a request by the Company pursuant to Section 2.18, then, in any
such event, the Company or the applicable Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event. In the case of a
Eurocurrency Loan, such loss, cost or expense to any Lender may include an
amount reasonably determined by such Lender to be incurred by reason of the
liquidation or reemployment of funds, but excluding loss of anticipated profits.
A certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Company and shall be conclusive absent manifest error. The Company or the
applicable Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.

 

SECTION 2.16. Taxes. (a) Any and all payments by or on account of any obligation
of any Borrower hereunder shall be made free and clear of and without deduction
for any Indemnified Taxes or Other Taxes; provided that if any Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent, Lender or Issuing Bank (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (ii) such Borrower shall make such deductions and
(iii) such Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

 

(b) In addition, the Borrowers shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

(c) The relevant Borrower shall indemnify the Administrative Agent, the relevant
Lender or the Issuing Bank, as the case may be, within 10 days after written
demand therefor is made (which demand shall set forth in reasonable detail the
basis for the determination that the Borrower is liable), for the full amount of
any Indemnified Taxes or Other Taxes paid by the Administrative Agent, such
Lender or the Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any obligation of the Borrowers hereunder (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Borrower by a Lender or the Issuing Bank,
or by the Administrative Agent on its own behalf or on behalf of a Lender or the
Issuing Bank, shall be conclusive absent manifest error.

 

40



--------------------------------------------------------------------------------

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by any Borrower to a Governmental Authority, such Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which any Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to such Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by such Borrower as will permit such payments to be made
without withholding or at a reduced rate, provided that such Foreign Lender has
received written notice from such Borrower advising it of the availability of
such exemption or reduction and supplying all applicable documentation.

 

(f) If the Administrative Agent, a Lender or an Issuing Bank determines, in its
sole discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by any Borrower or with respect to which any
Borrower has paid additional amounts pursuant to this Section 2.16, it shall pay
over such refund to such Borrower (but only to the extent of indemnity payments
made, or additional amounts paid, by such Borrower under this Section 2.16 with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent, such Lender or such Issuing
Bank and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided, that such
Borrower, upon the request of the Administrative Agent, such Lender or such
Issuing Bank, agrees to repay the amount paid over to such Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent, such Lender or such Issuing Bank in the
event the Administrative Agent, such Lender or such Issuing Bank is required to
repay such refund to such Governmental Authority. This Section shall not be
construed to require the Administrative Agent, any Lender or any Issuing Bank to
make available its tax returns (or any other information relating to its taxes
which it deems confidential) to any Borrower or any other Person.

 

SECTION 2.17. Payments Generally; Pro Rata Treatment; Sharing of Set-offs. (a)
Each Borrower shall make each payment required to be made by it hereunder other
than any payments with respect to Negotiated Rate Loans (whether of principal,
interest, fees or reimbursement of LC Disbursements, or of amounts payable under
Section 2.14, 2.15 or 2.16 or 2.19, or otherwise) prior to 12:00 noon, Local
Time on the date when due, in immediately available funds, without set-off or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent or J.P. Morgan Europe Limited, as
applicable, be deemed to have been received on the next succeeding Business Day
for purposes of calculating interest thereon. All such payments to be made to
the Administrative Agent shall be made to it at its offices at 270

 

41



--------------------------------------------------------------------------------

Park Avenue, New York, New York, except payments to be made directly to the
Issuing Bank or Swingline Lenders as expressly provided herein, all such
payments to be made to J.P. Morgan Europe Limited shall be made to it at its
offices at 9 Thomas More Street, London, United Kingdom, and payments pursuant
to Sections 2.14, 2.15, 2.16, 2.19 and 10.03 shall be made directly to the
Persons entitled thereto. The Administrative Agent or J.P. Morgan Europe
Limited, as applicable, shall distribute any such payments received by it for
the account of any other Person to the appropriate recipient promptly following
receipt thereof. All payments (including prepayments) to be made by the
Borrowers on account of principal, interest and fees relating to Negotiated Rate
Loans shall be made to the Lender with respect thereto on such terms, at such
address and at such time as shall be mutually agreed upon between the applicable
Borrower and the applicable Lender in Dollars or the Alternative Currency agreed
on the date due. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder of principal or interest in respect of any Loan (or of any amounts
payable under Section 2.15 or, at the request of the applicable Lender, Section
2.14, 2.16 or 2.19 in respect of any Loan) shall be made in the currency in
which such Loan is denominated; all payments hereunder in respect of the
reimbursement of any LC Disbursement or of interest thereon shall be made in the
currency in which such LC Disbursement is denominated; all other payments
hereunder shall be made in Dollars, except as otherwise expressly provided. Any
payment required to be made by the Administrative Agent or J.P. Morgan Europe
Limited hereunder shall be deemed to have been made by the time required if the
Administrative Agent or J.P. Morgan Europe Limited, as applicable, shall, at or
before such time, have taken the necessary steps to make such payment in
accordance with the regulations or operating procedures of the clearing or
settlement system used by the Administrative Agent or J.P. Morgan Europe
Limited, as applicable, to make such payment. Any amount payable by the
Administrative Agent or J.P. Morgan Europe Limited, as applicable, to one or
more Lenders in the national currency of a member state of the European Union
that has adopted the Euro as its lawful currency shall be paid in Euro.

 

(b) If at any time insufficient funds are received by and available to the
Administrative Agent or J.P. Morgan Europe Limited to pay fully all amounts of
principal, unreimbursed LC Disbursements, interest and fees then due hereunder
(other than with respect to Negotiated Rate Loans), such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder (other than
with respect to Negotiated Rate Loans), ratably among the parties entitled
thereto in accordance with the amounts of interest and fees then due to such
parties, and (ii) second, towards payment of principal and unreimbursed LC
Disbursements then due hereunder (other than with respect to Negotiated Rate
Loans), ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties.

 

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans, U.S. Loans or participations in LC Disbursements or
Swingline Loans resulting in such Lender receiving payment of a greater
proportion of the aggregate

 

42



--------------------------------------------------------------------------------

amount of its Revolving Loans, U.S. Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans, U.S.
Loans and participations in LC Disbursements and Swingline Loans of other
Lenders to the extent necessary so that the benefit of all such payments shall
be shared by the Lenders ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Revolving Loans, U.S.
Loans and participations in LC Disbursements and Swingline Loans; provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by any Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements to any assignee or participant,
other than to any Borrower or any Subsidiary or Affiliate thereof (as to which
the provisions of this paragraph shall apply). Each Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against such Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.

 

(d) Unless the Administrative Agent or J.P. Morgan Europe Limited, as
applicable, shall have received notice from the applicable Borrower prior to the
date on which any payment is due to the Administrative Agent or J.P. Morgan
Europe Limited, as applicable, for the account of the Lenders or the Issuing
Bank hereunder that such Borrower will not make such payment, the Administrative
Agent or J.P. Morgan Europe Limited, as applicable, may assume that such
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders or the Issuing Bank, as
the case may be, the amount due. In such event, if such Borrower has not in fact
made such payment, then each of the Lenders or the Issuing Bank, as the case may
be, severally agrees to repay to the Administrative Agent or J.P. Morgan Europe
Limited, as applicable, forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent or J.P. Morgan Europe Limited, as applicable, at (i)
the greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent or J.P. Morgan Europe Limited, as applicable, in accordance
with banking industry rules on interbank compensation (in the case of an amount
denominated in Dollars) and (ii) the rate reasonably determined by the
Administrative Agent or J.P. Morgan Europe Limited, as applicable, to be the
cost to it of funding such amount (in the case of an amount denominated in any
other currency).

 

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(c), 2.06(b) or 2.17(d), then the Administrative Agent
or J.P. Morgan Europe Limited, as applicable, may, in its discretion
(notwithstanding any

 

43



--------------------------------------------------------------------------------

contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent or J.P. Morgan Europe Limited, as applicable, for the
account of such Lender to satisfy such Lender’s obligations under such Sections
until all such unsatisfied obligations are fully paid.

 

SECTION 2.18. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
or Issuing Bank requests compensation under Section 2.14 or 2.19, or if any
Borrower is required to pay any additional amount to any Lender, any Issuing
Bank or any Governmental Authority for the account of any Lender or Issuing Bank
pursuant to Section 2.16, then such Lender or Issuing Bank shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender or such
Issuing Bank, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.14, 2.16 or 2.19, as the case may be, in
the future and (ii) would not subject such Lender or such Issuing Bank to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender or such Issuing Bank. The Company hereby agrees to pay all reasonable
costs and expenses incurred by any Lender or Issuing Bank in connection with any
such designation or assignment.

 

(b) If any Lender or any Issuing Bank requests compensation under Section 2.14
or 2.19, or if any Borrower is required to pay any additional amount to any
Lender, any Issuing Bank or any Governmental Authority for the account of any
Lender or any Issuing Bank pursuant to Section 2.16, or if any Lender defaults
in its obligation to fund Loans hereunder or if any Issuing Bank defaults in its
obligations to issue Letters of Credit hereunder, then the Company may, at its
sole expense and effort, upon notice to such Lender (or Issuing Bank, as
applicable) and the Administrative Agent, either (x) so long as no Default has
occurred and is continuing, terminate the Commitment of such Lender and prepay
all outstanding Loans (other than Competitive Loans and Negotiated Rate Loans)
of such Lender or (y) require such Lender or Issuing Bank, as the case may be,
to assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 10.04), all its interests, rights and
obligations under this Agreement (other than any outstanding Competitive Loans
and Negotiated Rate Loans held by it and other than, in the case of the Issuing
Bank, its interests, rights and obligations under this Agreement with respect to
the then outstanding Letters of Credit that have been issued by it) to an
assignee that shall assume such obligations (which assignee may be another
Lender or Issuing Bank, as the case may be, if a Lender or Issuing Bank accepts
such assignment); provided that (i) in the case of an assignment to a Person not
then a Lender or Issuing Bank, the Company shall have received the prior written
consent of the Administrative Agent (and, if a Revolving Commitment is being
assigned, the Issuing Bank and the Swingline Lenders), which consent shall not
unreasonably be withheld, and (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans (other than Competitive
Loans and Negotiated Rate Loans) and participations in LC Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the applicable Borrower or Borrowers
(in the case of all other amounts). The applicable

 

44



--------------------------------------------------------------------------------

Borrower shall not be entitled to terminate a Lender’s Commitment and prepay its
Loans as provided in clause (x) above, and a Lender shall not be required to
make any such assignment and delegation as provided in clause (y) above, if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to effect such termination and prepayment or
to require such assignment and delegation, as the case may be, cease to apply.

 

SECTION 2.19. Additional Reserve Costs. (a) If and so long as any Lender is
required to make special deposits with the Bank of England, or to maintain
reserve asset ratios or to pay fees (other than deposits or reserves reflected
in the determination of the Adjusted LIBO Rate), in each case in respect of such
Lender’s Eurocurrency Loans in any Alternative Currency, such Lender may require
the relevant Borrower to pay, contemporaneously with each payment of interest on
each of such Loans, additional interest on such Loans at a rate per annum equal
to the MLA Cost calculated in accordance with the formula and in the manner set
forth in Exhibit C.

 

(b) If and so long as any Lender is required to comply with reserve assets,
liquidity, cash margin or other requirements of any monetary or other authority
(other than any such requirements reflected in the determination of the Adjusted
LIBO Rate) (including any such requirement imposed by the European Central Bank
or the European System of Central Banks, but excluding requirements reflected in
the Statutory Reserves or the MLA Cost) in respect of any of such Lender’s
Eurocurrency Loans in any Alternative Currency, such Lender may require the
relevant Borrower to pay, contemporaneously with each payment of interest on
each of such Lender’s Eurocurrency Loans subject to such requirements,
additional interest on such Loans at a rate per annum specified by such Lender
to be the cost to such Lender of complying with such requirements in relation to
such Loan.

 

(c) Any additional interest owed pursuant to paragraph (a) or (b) above shall be
determined by the relevant Lender, which determination shall be conclusive
absent manifest error, and notified to the relevant Borrower (with a copy to the
Administrative Agent and, if applicable, J.P. Morgan Europe Limited) at least
five Business Days before each date on which interest is payable for the
relevant Loan, and such additional interest so notified to the relevant Borrower
by such Lender shall be payable to the Administrative Agent or J.P. Morgan
Europe Limited, as applicable, for the account of such Lender on each date on
which interest is payable for such Loan.

 

SECTION 2.20. Redenomination of Certain Designated Foreign Currencies. (a) Each
obligation of any party to this Agreement to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation). If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London Interbank Market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its

 

45



--------------------------------------------------------------------------------

lawful currency; provided that if any Borrowing in the currency of such member
state is outstanding immediately prior to such date, such replacement shall take
effect, with respect to such Borrowing, at the end of the then current Interest
Period.

 

(b) Without prejudice and in addition to any method of conversion or rounding
prescribed by any EMU Legislation and (i) without limiting the liability of any
Borrower for any amount due under this Agreement and (ii) without increasing any
Commitment of any Lender, all references in this Agreement to minimum amounts
(or integral multiples thereof) denominated in the national currency unit of any
member state of the European Union that adopts the Euro as its lawful currency
after the date hereof shall, immediately upon such adoption, be replaced by
references to such minimum amounts (or integral multiples thereof) as shall be
specified herein with respect to Borrowings denominated in Euro.

 

(c) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent (in consultation with the Company)
may from time to time specify to be appropriate to reflect the adoption of the
Euro by any member state of the European Union and any relevant market
conventions or practices relating to the Euro.

 

SECTION 2.21. Assigned Dollar Value. (a) With respect to each Alternative
Currency Borrowing, Alternative Currency Letter of Credit or Alternative
Currency LC Disbursement, its “Assigned Dollar Value” shall mean the following:

 

(i) in the case of an Alternative Currency Borrowing, the Dollar amount
specified in the Borrowing Request therefor (or (A) in the case of a Competitive
Borrowing, the Dollar amount thereof accepted pursuant to Section 2.04 or (B) in
the case of a Negotiated Rate Borrowing, (x) denominated in Dollars, the Dollar
amount of such Borrowing and (y) denominated in any Alternative Currency, the
Dollar Equivalent thereof as determined by the Administrative Agent or J.P.
Morgan Europe Limited, as applicable, based upon the applicable Spot Exchange
Rate at or about the date of such Borrowing, which determination shall be
conclusive absent manifest error) unless and until adjusted pursuant to the
following clause (ii);

 

(ii) as of each Revaluation Date with respect to such Alternative Currency
Borrowing, the “Assigned Dollar Value” of such Borrowing shall be adjusted to be
the Dollar Equivalent thereof (as determined by the Administrative Agent or J.P.
Morgan Europe Limited, as applicable, based upon the applicable Spot Exchange
Rate as of the date that is three Business Days before such Revaluation Date
(which determination shall be conclusive absent manifest error))(subject to
further adjustment in accordance with this clause (ii) thereafter);

 

(iii) in the case of an Alternative Currency Letter of Credit, the Dollar
Equivalent thereof as determined by the Administrative Agent based upon the
applicable Spot Exchange Rate at or about the date of issuance of such
Alternative Currency Letter of Credit (which determination shall be conclusive
absent manifest error) unless and until adjusted pursuant to the following
clause (iv);

 

46



--------------------------------------------------------------------------------

(iv) as of each Revaluation Date with respect to an outstanding Alternative
Currency Letter of Credit, the “Assigned Dollar Value” of such Letter of Credit
shall be adjusted to be the Dollar Equivalent thereof as determined by the
Administrative Agent based upon the applicable Spot Exchange Rate as of the date
that is three Business Days before such Revaluation Date (which determination
shall be conclusive absent manifest error) subject to further adjustment in
accordance with this clause (iv) thereafter;

 

(v) in the case of an Alternative Currency LC Disbursement, the Dollar
Equivalent thereof as determined by the Administrative Agent based upon the
applicable Spot Exchange Rate most recently used to determine the “Assigned
Dollar Value” of the Letter of Credit under which such LC Disbursement was made
(which determination shall be conclusive absent manifest error) unless and until
adjusted pursuant to the following clause (vi); and

 

(vi) as of each Revaluation Date with respect to an outstanding Alternative
Currency LC Disbursement, the “Assigned Dollar Value” of such LC Disbursement
shall be adjusted to be the Dollar Equivalent thereof as determined by the
Administrative Agent based upon the applicable Spot Exchange Rate as of the date
that is three Business Days before such Revaluation Date (which determination
shall be conclusive absent manifest error) subject to further adjustment in
accordance with this clause (vi) thereafter.

 

(b) The Assigned Dollar Value of an Alternative Currency Loan shall equal the
Assigned Dollar Value of the Alternative Currency Borrowing of which such Loan
is a part multiplied by the percentage of such Borrowing represented by such
Loan.

 

(c) The Administrative Agent or J.P. Morgan Europe Limited, as applicable, shall
notify the Company of any change in the Assigned Dollar Value of any Alternative
Currency Borrowing, Alternative Currency Letter of Credit or Alternative
Currency LC Disbursement promptly following determination of such change.

 

SECTION 2.22. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, each Issuing Bank agrees to issue Letters of Credit
upon the request of the applicable Borrower, which request shall be in a form
reasonably acceptable to the relevant Issuing Bank, at any time and from time to
time during the Availability Period. In the event of any inconsistency between
the terms and conditions of this Agreement and the terms and conditions of any
form of letter of credit application or other agreement submitted by either
Borrower to, or entered into by either Borrower with, any Issuing Bank relating
to any Letter of Credit, the terms and conditions of this Agreement shall
control.

 

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or

 

47



--------------------------------------------------------------------------------

extension of an outstanding Letter of Credit), the applicable Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the Issuing Bank) to the Issuing
Bank and the Administrative Agent (reasonably in advance of the requested date
of issuance, amendment, renewal or extension) a notice requesting the issuance
of a Letter of Credit, or identifying the Letter of Credit to be amended,
renewed or extended, and specifying the date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) of this Section), the
amount and currency of such Letter of Credit, the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit. If requested by the Issuing Bank,
the applicable Borrower also shall submit a letter of credit application on the
Issuing Bank’s standard form in connection with any request for a Letter of
Credit. A Letter of Credit shall be issued, amended, renewed or extended only if
(and upon issuance, amendment, renewal or extension of each Letter of Credit the
applicable Borrower shall be deemed to represent and warrant that), after giving
effect to such issuance, amendment, renewal or extension (i) the LC Exposure
shall not exceed $100,000,000, (ii) the sum of the Total Revolving Exposure
shall not exceed the total Revolving Commitments and (iii) each Revolving
Lender’s Revolving Credit exposure shall not exceed such Revolving Lender’s
Commitment. Each Letter of Credit shall be denominated in Dollars or in an
Alternative Committed Currency.

 

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Maturity Date.

 

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Revolving Lenders, the Issuing Bank
hereby grants to each Revolving Lender, and each Revolving Lender hereby
acquires from the Issuing Bank, a participation in such Letter of Credit equal
to such Revolving Lender’s Applicable Revolving Commitment Percentage of the
aggregate amount available to be drawn under such Letter of Credit. In
consideration and in furtherance of the foregoing, each Revolving Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Bank, such Lender’s Applicable Revolving Commitment
Percentage of each LC Disbursement made by the Issuing Bank and not reimbursed
by the applicable Borrower on the date due as provided in paragraph (e) of this
Section, or of any reimbursement payment required to be refunded to the
applicable Borrower for any reason. Each Revolving Lender acknowledges and
agrees that its obligation to acquire participations pursuant to this paragraph
in respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or reduction or termination of the Revolving Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever.

 

48



--------------------------------------------------------------------------------

(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the applicable Borrower shall reimburse such LC
Disbursement by paying in the currency in which such LC Disbursement is
denominated to the Administrative Agent an amount equal to such LC Disbursement
not later than 12:00 noon, New York City time, on the date that such LC
Disbursement is made, if the Borrower shall have received notice of such LC
Disbursement prior to 10:00 a.m., New York City time, on such date, or, if such
notice has not been received by the Borrower prior to such time on such date,
then not later than 12:00 noon, New York City time, on (i) the Business Day that
the Borrower receives such notice, if such notice is received prior to 10:00
a.m., New York City time, on the day of receipt, or (ii) the Business Day
immediately following the day that the Borrower receives such notice, if such
notice is not received prior to such time on the day of receipt; provided that,
if such LC Disbursement is not less than $500,000, the Borrower may, subject to
the conditions to borrowing set forth herein, request in accordance with Section
2.03 or 2.05 that such payment be financed with an ABR Revolving Borrowing or
Swingline Loan in an equivalent amount and, to the extent so financed, the
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting ABR Revolving Borrowing or Swingline Loan. If the Borrower fails
to make such payment when due, the Administrative Agent shall notify each
Revolving Lender of the applicable LC Disbursement, the payment then due from
the Borrower in respect thereof and such Revolving Lender’s Applicable Revolving
Commitment Percentage thereof. Promptly following receipt of such notice, each
Revolving Lender shall pay to the Administrative Agent its Applicable Revolving
Commitment Percentage of the payment then due from the applicable Borrower, in
the same manner as provided in Section 2.06 with respect to Loans made by such
Lender (and Section 2.06 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
the Issuing Bank the amounts so received by it from the Revolving Lenders.
Promptly following receipt by the Administrative Agent of any payment from the
Borrower pursuant to this paragraph, the Administrative Agent shall distribute
such payment to the Issuing Bank or, to the extent that Revolving Lenders have
made payments pursuant to this paragraph to reimburse the Issuing Bank, then to
such Revolving Lenders and the Issuing Bank as their interests may appear. Any
payment made by a Revolving Lender pursuant to this paragraph to reimburse the
Issuing Bank for any LC Disbursement (other than the funding of ABR Revolving
Loans or a Swingline Loan as contemplated above) shall not constitute a
Revolving Loan and shall not relieve the applicable Borrower of its obligation
to reimburse such LC Disbursement.

 

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance

 

53



--------------------------------------------------------------------------------

whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the applicable Borrower’s obligations
hereunder. Neither the Administrative Agent, the Lenders nor the Issuing Bank,
nor any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the Issuing Bank; provided that the foregoing shall not be
construed to excuse the Issuing Bank from liability to the applicable Borrower
to the extent of any direct damages (as opposed to consequential damages, claims
in respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or wilful
misconduct on the part of the Issuing Bank (as finally determined by a court of
competent jurisdiction), the Issuing Bank shall be deemed to have exercised care
in each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented which appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.

 

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the applicable Borrower by telephone (confirmed by
telecopy) of such demand for payment and whether the Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrower of its obligation to
reimburse the Issuing Bank and the Revolving Lenders with respect to any such LC
Disbursement.

 

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Revolving Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to paragraph
(e) of this Section, then Section 2.12(e) shall apply. Interest accrued pursuant
to this paragraph shall be for the account of the Issuing Bank, except that
interest accrued on and after the date of payment by any Revolving Lender
pursuant to paragraph (e) of this Section to reimburse the Issuing Bank shall be
for the account of such Revolving Lender to the extent of such payment.

 

50



--------------------------------------------------------------------------------

(i) Replacement of the Issuing Bank. The Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent and the
successor Issuing Bank. The Administrative Agent shall notify the Lenders of any
such replacement of the Issuing Bank. At the time any such replacement shall
become effective, the Borrower shall pay all unpaid fees accrued for the account
of the replaced Issuing Bank pursuant to Section 2.11(c). From and after the
effective date of any such replacement, (i) the successor Issuing Bank shall
have all the rights and obligations of the Issuing Bank under this Agreement
with respect to Letters of Credit to be issued thereafter and (ii) references
herein to the term “Issuing Bank” shall be deemed to refer to such successor or
to any previous Issuing Bank, or to such successor and all previous Issuing
Banks, as the context shall require. After the replacement of an Issuing Bank
hereunder, the replaced Issuing Bank shall remain a party hereto and shall
continue to have all the rights and obligations of an Issuing Bank under this
Agreement with respect to Letters of Credit issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.

 

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Revolving Lenders with LC Exposure representing greater
than 50% of the total LC Exposure) demanding the deposit of cash collateral
pursuant to this paragraph, the Borrower shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Lenders, an amount in cash equal to the LC Exposure as of such
date plus any accrued and unpaid interest thereon; provided that the obligation
to deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to the
Borrower described in clause (h) or (i) of Article VII. Such deposit shall be
held by the Administrative Agent as collateral for the payment and performance
of the obligations of the Borrower under this Agreement. The Administrative
Agent shall have exclusive dominion and control, including the exclusive right
of withdrawal, over such account. Other than any interest earned on the
investment of such deposits, which investments shall be made at the option and
sole discretion of the Administrative Agent and at the Borrower’s risk and
expense, such deposits shall not bear interest. Interest or profits, if any, on
such investments shall accumulate in such account. Moneys in such account shall
be applied by the Administrative Agent to reimburse the Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time. If the Borrower is required to
provide an amount of cash collateral hereunder as a result of the occurrence of
an Event of Default, such amount (to the extent not applied as aforesaid) shall
be returned to the Borrower within three Business Days after all Events of
Default have been cured or waived.

 

51



--------------------------------------------------------------------------------

ARTICLE III

 

Representations and Warranties

 

The Company represents and warrants to the Lenders that:

 

SECTION 3.01. Organization; Powers. Each of the Company and its Subsidiaries is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization and has all requisite power and authority to
carry on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, (a) is qualified to do business in and (b) is in good
standing in, every jurisdiction where such qualification is required.

 

SECTION 3.02. Authorization; Enforceability. The Transactions are within each
Borrower’s corporate powers and have been duly authorized by all necessary
corporate and, if required, stockholder action. This Agreement has been duly
executed and delivered by each Borrower and constitutes a legal, valid and
binding obligation of such Borrower, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

 

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect, (b) will not violate any applicable law or
regulation binding upon any Borrower or any of its Material Subsidiaries or the
charter, by-laws or other organizational documents of any Borrower or any of its
Subsidiaries or any order of any Governmental Authority binding upon any
Borrower or any of its Subsidiaries, (c) will not violate or result in a default
under any material indenture, agreement or other instrument binding upon any
Borrower or any of its Material Subsidiaries or its assets, or give rise to a
right thereunder to require any payment to be made by any Borrower or any of its
Subsidiaries, and (d) will not result in the creation or imposition of any Lien
on any material asset of any Borrower or any of its Subsidiaries.

 

SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The Company
has heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, stockholders equity and cash flows (i) as of and for the
fiscal year ended December 31, 2003, reported on by PricewaterhouseCoopers,
independent public accountants, and (ii) as of and for the fiscal quarter and
the portion of the fiscal year ended March 31, 2004, as filed by the Company
with the Securities and Exchange Commission under the Securities Exchange Act of
1934, as amended. Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Company and its consolidated Subsidiaries as of such dates and for such periods
in accordance with GAAP, subject to year-end audit adjustments and the absence
of footnotes in the case of the statements referred to in clause (ii) above.

 

52



--------------------------------------------------------------------------------

(b) Since December 31, 2003, there has been no material adverse change in the
business, assets, operations or financial condition of the Company and its
Subsidiaries, taken as a whole.

 

SECTION 3.05. Properties. (a) Each of the Company and its Subsidiaries has good
title to, or valid leasehold interests in, all its real and personal property
material to its business, except for such defects in title that, individually or
in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.

 

(b) Each of the Company and its Subsidiaries owns, or is licensed to use, all
trademarks, trade names, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Company and its
Subsidiaries does not, to the knowledge of the Company, infringe upon the rights
of any other Person, except for any such infringements that, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

SECTION 3.06. Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Company, threatened against or
affecting the Company or any of its Subsidiaries (i) as to which there is a
reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect (other than the Disclosed Matters) or (ii)
that specifically involve this Agreement or the Transactions.

 

(b) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, none of the Company or any of its
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has incurred any Environmental Liability, (iii) has
received notice of any claim with respect to any Environmental Liability or (iv)
knows of any facts or circumstances that could reasonably be expected to result
in any Environmental Liability.

 

SECTION 3.07. Compliance with Laws and Agreements. Each of the Company and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

 

SECTION 3.08. Investment and Holding Company Status. None of the Company or any
of Subsidiaries is (a) an “investment company” registered or required to be
registered under the Investment Company Act of 1940 or (b) a “holding company”
as defined in, or subject to regulation under, the Public Utility Holding
Company Act of 1935.

 

53



--------------------------------------------------------------------------------

SECTION 3.09. Taxes. Each of the Company and its Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) any Taxes that are being contested in good faith by appropriate
proceedings and for which the Company or such Subsidiary, as applicable, has set
aside on its books adequate reserves or (b) to the extent that the failure to do
so could not reasonably be expected to result in a Material Adverse Effect.

 

SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is likely to occur, could reasonably be expected to result in a
Material Adverse Effect.

 

SECTION 3.11. Disclosure. The Information Memorandum furnished by or on behalf
of the Company to the Administrative Agent and Lenders in connection with the
negotiation of this Agreement (as modified or supplemented by other information
so furnished) did not as of the date thereof contain any material misstatement
of fact or omit to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

 

ARTICLE IV

 

Conditions

 

SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 10.02):

 

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement.

 

(b) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of each of Chadbourne & Parke LLP, counsel for the Company, and Chadbourne
& Parke, United Kingdom counsel for Fortune Brands UK, substantially in the form
of Exhibits B-1 and B-2, respectively, and covering such other matters relating
to the Borrowers, this Agreement or the Transactions as the Required Lenders
shall reasonably request. Each Borrower hereby requests such counsel to deliver
such opinions.

 

54



--------------------------------------------------------------------------------

(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of each of the Borrowers, the
authorization of the Transactions and any other legal matters relating to any of
the Borrowers, this Agreement or the Transactions, all in form and substance
reasonably satisfactory to the Administrative Agent and its counsel.

 

(d) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Company, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02.

 

(e) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Borrowers hereunder.

 

(f) The commitments under the existing Five-Year Revolving Credit Agreement
dated as of July, 12, 2001, and the 364-Day Revolving Credit Agreement dated as
of July 10, 2003, in each case, among the Company and certain of its
subsidiaries, the lenders parties thereto, and JPMorgan Chase Bank, as the
Administrative Agent, shall be terminated and all amounts outstanding thereunder
shall have been paid in full.

 

The Administrative Agent shall notify the Borrowers and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Bank to issue Letters of Credit hereunder shall not become effective unless each
of the foregoing conditions is satisfied (or waived pursuant to Section 10.02)
no later than five Business Days after the date hereof (and, in the event such
conditions are not so satisfied or waived, the Commitments shall terminate at
such time).

 

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

 

(a) The representations and warranties of the Borrowers set forth in this
Agreement (other than, for any Borrowing made or any Letter of Credit issued,
amended, renewed or extended after the Effective Date, the representations and
warranties set forth in Sections 3.04(b) and 3.06) shall be true and correct on
and as of the date of such Borrowing or the date of issuance, amendment, renewal
or extension of such Letter of Credit, as applicable.

 

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

 

55



--------------------------------------------------------------------------------

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by each
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

 

ARTICLE V

 

Affirmative Covenants

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Company covenants and agrees with
the Lenders that:

 

SECTION 5.01. Financial Statements and Other Information. The Company will
furnish to the Administrative Agent (with sufficient copies for each Lender):

 

(a) within 120 days after the end of each fiscal year of the Company, its
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by PricewaterhouseCoopers or other independent public
accountants of recognized national standing to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Company and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied;

 

(b) within 60 days after the end of each of the first three fiscal quarters of
each fiscal year of the Company, its consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of the Company and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes;

 

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Company (i) certifying as
to whether a Default has occurred and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Section 6.06 and (iii) stating whether any change in GAAP or in
the application thereof has occurred since the date of the audited financial
statements referred to in Section 3.04 and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate; and

 

56



--------------------------------------------------------------------------------

(d) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Company or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request.

 

The Company may at its option satisfy its obligations under Section 5.01(a) and
5.01(b) by delivering copies of its Form 10-K and Form 10-Q filings (or any
successor forms), respectively, as filed with the Securities and Exchange
Commission for the relevant period; provided that such filings contain the
required information and are certified by a Financial Officer of the Company.

 

SECTION 5.02. Notices of Material Events. The Company will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

 

(a) the occurrence of any Default; and

 

(b) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Company and its Subsidiaries in an aggregate amount exceeding
$50,000,000.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Company setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

 

SECTION 5.03. Existence; Conduct of Business. The Company will, and will cause
each of its Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises; provided that the
foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.03 or any transfer, disposition or
abandonment of rights, licenses, permits, privileges or franchises that could
not reasonably be expected to have a Material Adverse Effect.

 

SECTION 5.04. Payment of Obligations. The Company will, and will cause each of
its Subsidiaries to, pay its obligations, including Tax liabilities, that, if
not paid, could result in a Material Adverse Effect, except where (a) the
validity or amount thereof is being contested in good faith by appropriate
proceedings and (b) the Company or such Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP.

 

SECTION 5.05. Maintenance of Properties; Insurance. The Company will, and will
cause each of its Subsidiaries to, (a) keep and maintain all property in good
working order and condition, ordinary wear and tear excepted, except for any
such failure as would not have a Material Adverse Effect, and (b) maintain, with
financially sound and reputable insurance companies, insurance in such amounts
and against such risks as are considered appropriate by management of the
Company.

 

57



--------------------------------------------------------------------------------

SECTION 5.06. Books and Records; Inspection Rights. The Company will, and will
cause each of its Subsidiaries to, keep proper books of record and account that
will enable the Company to comply with its obligations under Section 5.01(a) and
(b) of this Agreement. Each Borrower will permit any representatives designated
by the Administrative Agent or any Lender, at the expense of the Administrative
Agent or such Lender, upon reasonable prior notice, to visit and inspect its
properties, and to discuss its affairs, finances and condition with its
officers, all at such reasonable times (during normal business hours) and as
often as reasonably requested.

 

SECTION 5.07. Compliance with Laws. The Company will, and will cause each of its
Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

 

SECTION 5.08. Use of Proceeds and Letters of Credit. The proceeds of the Loans
will be used only for general corporate purposes, including support of
commercial paper issued by the Company and reimbursement of LC Disbursements. No
part of the proceeds of any Loan will be used, whether directly or indirectly,
for any purpose that entails a violation of Regulation U or X of the Board.
Letters of Credit will be used only to support obligations of the Company and
its Subsidiaries in the ordinary course of business.

 

SECTION 5.09. Litigation Report. Promptly, and in any event within five days,
after the Company has filed with the Securities and Exchange Commission (a) the
Company’s quarterly report on Form 10-Q (or any successor form) for any fiscal
quarter or (b) a Form 8-K (or any successor form) relating to legal proceedings,
the Company shall furnish to the Administrative Agent (with sufficient copies
for each Lender) a copy of such Form 10-Q (including, if requested by any
Lender, any exhibits thereto relating to information required by Item 1 (“Legal
Proceedings”) of Part II of Form 10-Q) or such Form 8-K, as applicable.

 

ARTICLE VI

 

Negative Covenants

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, the Company covenants and agrees with the Lenders that:

 

SECTION 6.01. Restrictions on Borrowing by Restricted Subsidiaries. The Company
will not permit any Restricted Subsidiary to issue, assume, guarantee or incur
any Funded Debt except:

 

(a) Funded Debt owed to the Company or to a Restricted Subsidiary;

 

58



--------------------------------------------------------------------------------

(b) Funded Debt which is Secured Debt permitted by Section 6.02 without equally
and ratably securing the Obligations;

 

(c) unsecured Funded Debt issued, assumed, guaranteed or incurred which
represents an extension, renewal or refunding of Secured Debt permitted by the
first paragraph of Section 6.02 to the extent of the principal amount of the
Secured Debt so extended, renewed or refunded;

 

(d) unsecured Funded Debt in an amount which, if it were Secured Debt, would be
permitted by the second paragraph of Section 6.02 without equally and ratably
securing the Obligations;

 

(e) unsecured Funded Debt assumed by a Restricted Subsidiary in connection with
its merger with, or acquisition of all or a substantial part of the assets and
business of, any Person and which constitutes existing indebtedness or an
existing guarantee of such Person;

 

(f) unsecured Funded Debt of a Person existing at the time it becomes a
Restricted Subsidiary;

 

(g) Funded Debt created in connection with any industrial revenue bond,
pollution control bond or similar financing arrangement between the Company or
any Restricted Subsidiary and the United States, any State thereof or any
municipal government or other governmental body or agency; and

 

(h) any extension, renewal or refunding (or successive extensions, renewals or
refundings), in whole or in part, of any Funded Debt referred to in the
foregoing clauses (a) through (g).

 

SECTION 6.02. Restrictions on Secured Debt. The Company will not, and will not
permit any Restricted Subsidiary to, issue, assume, guarantee or incur any
Secured Debt, without effectively providing that the Obligations (together with,
if the Company shall so determine, any other indebtedness of the Company or such
Restricted Subsidiary then existing or thereafter created ranking equally with
the Obligations, including guarantees of indebtedness of others) shall be
secured equally and ratably with (or prior to) such Secured Debt, so long as
such Secured Debt shall be so secured, except that this Section shall not apply
to Secured Debt secured by:

 

(a) mortgages on property of any corporation existing at the time such
corporation becomes a Restricted Subsidiary;

 

(b) mortgages on property of any Person which is merged with, or all or a
substantial part of whose properties are acquired by, the Company or any
Restricted Subsidiary; provided that any such mortgage shall have existed prior
to such merger or acquisition and shall not have applied to any property owned
by the Company or any Restricted Subsidiary immediately prior to such merger or
acquisition;

 

59



--------------------------------------------------------------------------------

(c) mortgages upon or with respect to any property acquired, constructed or
improved by the Company or any Restricted Subsidiary after the date hereof which
are created, incurred or assumed contemporaneously with, or within 90 days
after, such acquisition, completion of construction or completion of improvement
to secure or provide for the payment of any part of the purchase price of such
property or the cost of such construction or improvement, or mortgages upon or
with respect to any property existing at the time of acquisition thereof;
provided that any such mortgage shall not apply to any property theretofore
owned by the Company or any Restricted Subsidiary other than any theretofore
unimproved real property on which the property so constructed, or the
improvement, is located;

 

(d) mortgages which secure indebtedness owing to the Company or to a Restricted
Subsidiary;

 

(e) the mortgage of any property of the Company or any Restricted Subsidiary in
favor of the United States, or any State thereof, or any department, agency or
instrumentality of either, to secure partial, progress, advance or other
payments to the Company or any Restricted Subsidiary pursuant to the provisions
of any contract or statute;

 

(f) the mortgage of any property of the Company or any Restricted Subsidiary
created, incurred or assumed in connection with any industrial revenue bond,
pollution control bond or similar financing arrangement between the Company or
any Restricted Subsidiary and the United States, any state thereof or any
municipal government or other governmental body or agency; or

 

(g) any extension, renewal or refunding (or successive extensions, renewals or
refundings), in whole or in part, of any mortgage referred to in the foregoing
clauses (a) through (f), or of any indebtedness secured thereby; provided that
such extension, renewal or refunding mortgage shall be limited to all or any
part of the same property that secured the mortgage extended, renewed or
refunded (plus improvements on such property).

 

Notwithstanding the foregoing provisions of this Section 6.02, the Company and
any one or more Restricted Subsidiaries may issue, assume, guarantee or incur
Secured Debt, without equally and ratably securing the Obligations, if after
giving effect thereto, the sum of (i) the aggregate amount of all Secured Debt
of the Company and its Restricted Subsidiaries (except Secured Debt pursuant to
clauses (a) through (g) of the first paragraph of this Section 6.02), (ii) the
aggregate Value of sale and lease back transactions to which Section 6.03
applies and (iii) the aggregate amount of all unsecured outstanding Funded Debt
of all Restricted Subsidiaries permitted under Section 6.01(d)(or any extension,
renewal or refunding thereof), does not exceed 10% of Consolidated Net Tangible
Assets.

 

60



--------------------------------------------------------------------------------

If the Company shall hereafter be required to secure the Obligations equally and
ratably with (or prior to) any other indebtedness pursuant to this Section 6.02,
(i) the Company will promptly deliver to the Administrative Agent a certificate
of a Financial Officer of the Company stating that such covenant has been
complied with, and an opinion of counsel to the Company stating that in the
opinion of such counsel such covenant has been complied with, that any
instruments executed by the Company or any Restricted Subsidiary in the
performance of such covenant comply with the requirements of such covenant and
that all steps necessary to perfect such security have been taken, and (ii) the
Administrative Agent is hereby authorized to enter into such instruments and to
take such action, if any, as it may deem advisable to enable it to enforce the
rights of the Lenders of such Obligations so secured.

 

SECTION 6.03. Restrictions on Sale and Lease Back Transactions. The Company will
not, and will not permit any Restricted Subsidiary to, sell or transfer (other
than to the Company or to a Restricted Subsidiary) any property owned by the
Company or any Restricted Subsidiary on the date hereof, which (as determined by
a Board Resolution) constitutes a major facility of the Company and its
Restricted Subsidiaries, taken as a whole, with the intention of the Company or
any Restricted Subsidiary taking back a lease of such property, except a lease
for a temporary period (not exceeding five years) by the end of which it is
intended that the use of such property by the lessee will be discontinued.
Notwithstanding the foregoing, the Company or any Restricted Subsidiary may so
sell any such property and lease it back if (a) the Company promptly gives
notice of such sale to the Administrative Agent; (b) the net proceeds of such
sale are at least equal to the fair value (as determined by Board Resolution) of
such property; and (c) the Company shall, and in any such case the Company
covenants that it will, within 120 days after such sale, apply, or cause such
Restricted Subsidiary to apply, not less than an amount equal to the net
proceeds of such sale to the retirement of outstanding Funded Debt of the
Company and/or any Restricted Subsidiary (other than any thereof which is owed
to the Company or any Restricted Subsidiary and other than any thereof which is
subordinate in right of payment to the Obligations); provided that the amount to
be applied to the retirement of Funded Debt of the Company or such Restricted
Subsidiary shall be reduced by

 

(i) the amount of Secured Debt which the Company or such Restricted Subsidiary
could at that time issue, assume, guarantee or incur pursuant to the second
paragraph of Section 6.02 without equally and ratably securing the Obligations,
and

 

(ii) the principal amount of any debentures, notes or other instruments
evidencing Funded Debt of the Company (which may include Obligations) or of a
Restricted Subsidiary delivered within 120 days after such sale to the
applicable trustee for retirement and cancellation, other than any debentures,
notes or other instruments retired by payment at maturity or pursuant to any
mandatory sinking fund payment or any mandatory prepayment provision.

 

61



--------------------------------------------------------------------------------

SECTION 6.04. Fundamental Changes. (a) The Company shall not consolidate with or
merge into any other Person or convey or transfer its properties and assets
substantially as an entirety to any Person, unless

 

(i) the Person formed by such consolidation or into which the Company is merged
or the Person which acquires by conveyance or transfer the properties and assets
of the Company substantially as an entirety shall be a corporation organized and
existing under the laws of the United States or any State or the District of
Columbia and expressly assume, in form reasonably satisfactory to the
Administrative Agent, the due and punctual payment of the principal of (and
premium, if any) and interest, if any, on all the Loans and the performance of
every covenant of this Agreement on the part of the Company to be performed or
observed;

 

(ii) immediately after giving effect to such transaction, no Default shall have
occurred and be continuing; and

 

(iii) the Company shall have delivered to the Administrative Agent a certificate
of a duly authorized officer of the Company and an opinion of legal counsel to
the Company (which shall be reasonably acceptable to the Administrative Agent),
each stating that such consolidation, merger, conveyance or transfer comply with
this Section 6.04(a) and that all conditions precedent herein provided for
relating to such transaction have been complied with.

 

(b) Upon any consolidation or merger, or any conveyance or transfer of the
properties and assets of the Company substantially as an entirety in accordance
with Section 6.04(a), the successor corporation formed by such consolidation or
into which the Company is merged or to which such conveyance or transfer is made
shall succeed to, and be substituted for, and may exercise every right and power
of, the Company under this Agreement with the same effect as if such successor
corporation had been named as the Company herein, and thereafter the predecessor
corporation shall be relieved of all obligations and covenants under this
Agreement and any promissory notes issued hereunder and may be liquidated and
dissolved.

 

(c) The Company shall not permit Fortune Brands UK to consolidate with or merge
into any other Person or convey or transfer its properties and assets
substantially as an entirety to any Person, unless the Person formed by such
consolidation or into which Fortune Brands UK is merged or the Person which
acquires by conveyance or transfer the properties and assets of Fortune Brands
UK substantially as an entirety shall be a wholly-owned Subsidiary organized and
existing under the laws of the United Kingdom or any political subdivision
thereof, and expressly assume, in form reasonably satisfactory to the
Administrative Agent, the due and punctual payment of the principal of (and
premium, if any) and interest, if any, on all the Loans to Fortune Brands UK and
the performance of every covenant of this Agreement on the part of Fortune
Brands UK to be performed or observed.

 

62



--------------------------------------------------------------------------------

(d) Upon any consolidation or merger, or any conveyance or transfer of the
properties and assets of Fortune Brands UK substantially as an entirety in
accordance with Section 6.04(c), the successor corporation formed by such
consolidation or into which Fortune Brands UK is merged or to which such
conveyance or transfer is made shall succeed to, and be substituted for, and may
exercise every right and power of, Fortune Brands UK under this Agreement with
the same effect as if such successor corporation had been named as Fortune
Brands UK herein, and thereafter the predecessor corporation shall be relieved
of all obligations and covenants under this Agreement and any promissory notes
issued hereunder and may be liquidated and dissolved.

 

SECTION 6.05. Transactions with Affiliates. The Company will not, and will not
permit any of its Restricted Subsidiaries or Fortune Brands UK to, sell, lease
or otherwise transfer any property or assets to, or purchase, lease or otherwise
acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except (a) at prices and on terms and
conditions not materially less favorable to the Company or such Subsidiary than
could be obtained on an arm’s-length basis from unrelated third parties, and (b)
transactions between or among the Company and its Subsidiaries.

 

SECTION 6.06. Interest Coverage Ratio. The Company will not permit the ratio of
(a) Consolidated EBITDA to (b) Consolidated Interest Expense, each as calculated
as at the end of any fiscal quarter ending on or after the Effective Date for
the period of four prior consecutive fiscal quarters then ended, to be less than
3.50 to 1.00.

 

ARTICLE VII

 

Events of Default

 

If any of the following events (“Events of Default”) shall occur:

 

(a) any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

 

(b) (i) any Borrower shall fail to pay any interest on any Loan or on any LC
Disbursement when and as the same shall become due and payable, and such failure
shall continue unremedied for a period of five Business Days or (ii) any
Borrower shall fail to pay any fee or any other amount (other than an amount
referred to in clause (a) or (b)(i) of this Article) payable under this
Agreement, when and as the same shall become due and payable, and such failure
shall continue unremedied for a period of five Business Days after notice
thereof from the Administrative Agent to the Company (which notice will be given
at the request of any Lender);

 

(c) any representation or warranty made or deemed made by or on behalf of the
Company or any of its Subsidiaries in this Agreement or any amendment or

 

63



--------------------------------------------------------------------------------

modification hereof or waiver hereunder, or in any report, certificate,
financial statement or other document furnished pursuant to this Agreement or
any amendment or modification hereof or waiver hereunder, shall prove to have
been incorrect in any material respect when made or deemed made;

 

(d) the Company shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, 5.03 (with respect to any Borrower’s
existence) or 5.08 or in Article VI;

 

(e) any Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b), (c), (d) or (n) of this Article), and such failure shall continue
unremedied for a period of 30 days after notice thereof from the Administrative
Agent to the Company (which notice will be given at the request of any Lender);

 

(f) the Company or any of its Subsidiaries shall fail to make any payment (of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable (after giving
effect to any period of grace or notice requirement thereunder);

 

(g) any Material Indebtedness becomes due prior to its scheduled maturity or the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf cause any Material Indebtedness to become due, or require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (g) shall not apply to secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness;

 

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Company or any of its Material Subsidiaries or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Company or any of its Material Subsidiaries or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

 

(i) the Company or any of its Material Subsidiaries shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Article, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Company or any of its Material
Subsidiaries or for a substantial

 

64



--------------------------------------------------------------------------------

part of its assets, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors or (vi) take any action for the purpose of
effecting any of the foregoing;

 

(j) the Company or any of its Material Subsidiaries shall admit in writing its
inability to pay its debts as they become due;

 

(k) one or more final judgments for the payment of money in an aggregate amount
in excess of $100,000,000 shall be rendered against the Company, any of its
Material Subsidiaries or any combination thereof and the same shall remain
undischarged for a period of 60 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of the Company or any of its Material
Subsidiaries to enforce any such judgment;

 

(l) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;

 

(m) a Change in Control shall occur; or

 

(n) the Company shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.09, and such failure shall continue unremedied
for a period of 5 Business Days after notice thereof from the Administrative
Agent to the Company (which notice will be given at the request of any Lender);

 

then, and in every such event (other than an event with respect to any Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, at the request of the Required Lenders the
Administrative Agent shall, by notice to the Company, take either or both of the
following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and (ii)
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrowers accrued hereunder, shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrowers; and in case of any
event with respect to any Borrower described in clause (h) or (i) of this
Article, the Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other obligations of the Borrowers accrued hereunder, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrowers.

 

65



--------------------------------------------------------------------------------

ARTICLE VIII

 

The Administrative Agent

 

Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.

 

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with any Borrower or any of its subsidiaries or other
Affiliate thereof as if it were not the Administrative Agent hereunder.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to any Borrower or
any of its subsidiaries that is communicated to or obtained by the bank serving
as Agent or any of its Affiliates in any capacity. The Administrative Agent
shall not be liable for any action taken or not taken by it with the consent or
at the request of the Required Lenders (or such other number or percentage of
the Lenders as shall be necessary under the circumstances as provided in Section
10.02) or in the absence of its own gross negligence or wilful misconduct. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof is given to the Administrative Agent by the
applicable Borrower or a Lender, and the Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement, (ii)
the contents of any certificate, report or other document delivered hereunder or
in connection herewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein, (iv) the
validity, enforceability, effectiveness or genuineness of this Agreement or any
other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article IV or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement,

 

66



--------------------------------------------------------------------------------

instrument, document or other writing believed by it to be genuine and to have
been signed or sent by the proper Person. The Administrative Agent also may rely
upon any statement made to it orally or by telephone and believed by it to be
made by the proper Person, and shall not incur any liability for relying
thereon. The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrowers), independent accountants and other experts selected
by it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

 

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Company. Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Company, to appoint a successor. If no successor shall have been so appointed by
the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Bank, appoint a successor Administrative Agent, which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees payable by the Company to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Company and such successor. After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 10.03 shall
continue in effect for the benefit of the retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.

 

67



--------------------------------------------------------------------------------

ARTICLE IX

 

Guarantee

 

In order to induce the Lenders to extend credit to Fortune Brands UK hereunder,
the Company hereby irrevocably and unconditionally guarantees, as a primary
obligor and not merely as a surety, the Obligations of Fortune Brands UK. The
Company further agrees that the due and punctual payment of the Obligations of
Fortune Brands UK may be extended or renewed, in whole or in part, without
notice to or further assent from it, and that it will remain bound upon its
guarantee hereunder notwithstanding any such extension or renewal of any
Obligation.

 

The Company waives presentment to, demand of payment from and protest to Fortune
Brands UK of any of the Obligations, and also waives notice of acceptance of its
obligations and notice of protest for nonpayment. The obligations of the Company
hereunder shall not be affected by (a) the failure of any Lender to assert any
claim or demand or to enforce any right or remedy against Fortune Brands UK
under the provisions of this Agreement or otherwise; (b) any extension or
renewal of any of the Obligations; (c) any rescission, waiver, amendment or
modification of, or release from, any of the terms or provisions of this
Agreement or any other agreement; (d) the failure or delay of any Lender to
exercise any right or remedy against any other guarantor of the Obligations; (e)
the failure of any Lender to assert any claim or demand or to enforce any remedy
under any other agreement or instrument; (f) any default, failure or delay,
wilful or otherwise, in the performance of the Obligations; or (g) any other
act, omission or delay to do any other act which may or might in any manner or
to any extent vary the risk of the Company or otherwise operate as a discharge
of the Company as a matter of law or equity or which would impair or eliminate
any right of the Company to subrogation, in each case, other than payment in
full of the Obligations after termination of the Commitments.

 

The Company further agrees that its guarantee hereunder constitutes a promise of
payment when due (whether or not any bankruptcy or similar proceeding shall have
stayed the accrual or collection of any of the Obligations or operated as a
discharge thereof) and not merely of collection, and waives any right to require
that any resort be had by any Lender to any balance of any deposit account or
credit on the books of any Lender in favor of any Borrower or Subsidiary or any
other Person.

 

The obligations of the Company hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, and shall not be subject
to any defense or setoff, counterclaim, recoupment or termination whatsoever, by
reason of the invalidity, illegality or unenforceability of the Obligations, any
impossibility in the performance of the Obligations or otherwise, in each case,
other than the defense of payment in full of the Obligations.

 

The Company further agrees that its obligations hereunder shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any Obligation is rescinded or must otherwise be restored by
any Lender upon the bankruptcy or reorganization of any Borrower or otherwise.

 

68



--------------------------------------------------------------------------------

In furtherance of the foregoing and not in limitation of any other right which
any Lender may have at law or in equity against the Company by virtue hereof,
upon the failure of Fortune Brands UK to pay any Obligation when and as the same
shall become due, whether at maturity, by acceleration, after notice of
prepayment or otherwise, the Company hereby promises to and will, upon receipt
of written demand by the Administrative Agent, forthwith pay, or cause to be
paid, to the Administrative Agent for distribution to the Lenders in cash an
amount equal the unpaid principal amount of such Obligation. The Company further
agrees that if payment in respect of any Obligation shall be due in a currency
other than Dollars and/or at a place of payment other than New York and if, by
reason of any legal prohibition, disruption of currency or foreign exchange
markets, war or civil disturbance or other event, payment of such Obligation in
such currency or at such place of payment shall be impossible or, in the
reasonable judgment of any Lender, not consistent with the protection of its
rights or interests, then, at the election of such Lender, the Company shall
make payment of such Obligation in Dollars (based upon the applicable Spot
Exchange Rate in effect on the date of payment) and/or in New York, and shall
indemnify such Lender against any losses or expenses (including losses or
expenses resulting from fluctuations in exchange rates) that it shall sustain as
a result of such alternative payment.

 

Upon payment in full by the Company of any Obligation of Fortune Brands UK, each
Lender shall, in a reasonable manner, assign to the Company the amount of such
Obligation owed to such Lender and so paid, such assignment to be pro tanto to
the extent to which the Obligation in question was discharged by the Company, or
make such disposition thereof as the Company shall direct (all without recourse
to any Lender and without any representation or warranty by any Lender). Upon
payment by the Company of any sums as provided above, all rights of the Company
against Fortune Brands UK arising as a result thereof by way of right of
subrogation or otherwise shall in all respects be subordinated and junior in
right of payment to the prior indefeasible payment in full of all the
Obligations owed by Fortune Brands UK to the Lenders (it being understood that,
after the discharge of all the Obligations due and payable from Fortune Brands
UK, such rights may be exercised by the Company notwithstanding that Fortune
Brands UK may remain contingently liable for indemnity or other Obligations).

 

ARTICLE X

 

Miscellaneous

 

SECTION 10.01. Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:

 

(a) if to the Company, to it at 300 Tower Parkway, Lincolnshire, IL 60069-3640,
Attention of the Treasurer (Telecopy No. (847) 484-4491);

 

69



--------------------------------------------------------------------------------

(b) if to Fortune Brands UK, to it in care of the Company as provided in
paragraph (a) above;

 

(c) if to the Administrative Agent, to JPMorgan Chase, to it at Loan and Agency
Services Group, 1111 Fannin, 10th Floor, Houston, Texas 77002, Attention of
Sandra Choate (Telecopy No. (713) 750-2932), with a copy to JPMorgan Chase Bank,
270 Park Avenue, New York 10017, Attention of Pamela Lambiase (Telecopy No.
(212) 270-0998) and JPMorgan Chase, 1111 Fannin, 10th Floor, Houston, Texas
77002, Attention of Vaughan D. Nguyen (Telecopy No. (713) 750-2392);

 

(d) if to J.P. Morgan Europe Limited, to 9 Thomas More Street, London, United
Kingdom, Trinity Tower, Attention of Steve Clarke (Telecopy No.
44-20-7777-2360);

 

(e) if to a Swingline Lender, (i) in the case of JPMorgan Chase Bank, to it at
Loan and Agency Services Group, 1111 Fannin, 10th Floor, Houston, Texas, 77002,
Attention of Sandra Choate (Telecopy No. (713) 750-2932) and (ii) in the case of
Citibank, N.A., to it at Citibank Delaware, 2 Pennsway, Suite 200, New Castle,
Delaware 19720, Attention of Lisa Rodriguez (Telecopy No. (302) 894-6120);

 

(f) if to the Issuing Bank, (i) in the case of JPMorgan Chase Bank, to it at
Global Trade Services, 10420 Highlnd Mn Dr-BL 2, Floor 2, Tampa, Florida,
Attention of James Alonzo (Telecopy No. (813) 432-5161); and in the case of
Citibank, N.A., to it at Citibank Global Markets, Inc., 388 Greenwich Street,
22nd Floor, New York, New York, Attention of Stanley K. Ross (Telecopy No. (212)
816-4144); and

 

(g) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

 

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.

 

SECTION 10.02. Waivers; Amendments. (a) No failure or delay by the
Administrative Agent, the Issuing Bank or any Lender in exercising any right or
power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Bank and the Lenders
hereunder are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Agreement or

 

70



--------------------------------------------------------------------------------

consent to any departure by any Borrower therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent or any Lender or the Issuing Bank may have had notice or knowledge of such
Default at the time.

 

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrowers and the Required Lenders or by the Borrowers and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender affected thereby,
(iii) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender affected thereby, (iv) change Section 2.17(b) or (c) in a manner
that would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, (v) change any of the provisions of this Section
or the definition of “Required Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to waive, amend or modify any
rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender or (vi) release or limit the
Company’s obligations under Article IX without the written consent of each
Lender; provided, further that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent, the Issuing
Bank or the Swingline Lenders hereunder without the prior written consent of the
Administrative Agent, the Issuing Bank or the Swingline Lenders, as the case may
be. Notwithstanding the foregoing, any provision of this Agreement may be
amended by an agreement in writing entered into by the Borrowers, the Required
Lenders and the Administrative Agent (and, if their rights or obligations are
affected thereby, the Issuing Bank and the Swingline Lenders) if (i) by the
terms of such agreement the Commitment of each Lender not consenting to the
amendment provided for therein shall terminate upon the effectiveness of such
amendment and (ii) at the time such amendment becomes effective, each Lender not
consenting thereto receives payment in full of the principal of and interest
accrued on each Loan made by it and all other amounts owing to it or accrued for
its account under this Agreement. Anything contained in the foregoing to the
contrary notwithstanding, the applicable Borrower and the applicable Lender with
respect to a Negotiated Rate Loan may, from time, to time, enter into
amendments, supplements or modifications for the purpose of adding any
provisions to such Negotiated Rate Loans or changing in any manner the rights of
such Lender and such Borrower thereunder and such Lender may waive any of the
requirements of such Negotiated Rate Loan; provided that such Borrower and such
Lender shall notify the Administrative Agent in writing of any extensions of the
maturity of such Negotiated Rate Loan or reduction of the principal amount
thereof; provided, further, that such Borrower and such Lender shall not extend
the maturity of such Negotiated Rate Loan beyond the Maturity Date.

 

71



--------------------------------------------------------------------------------

SECTION 10.03. Expenses; Indemnity; Damage Waiver. (a) The Company shall pay (i)
all reasonable out-of-pocket expenses incurred by the Administrative Agent and
its Affiliates (including J.P. Morgan Europe Limited), including the reasonable
fees, charges and disbursements of counsel for the Administrative Agent, in
connection with the syndication of the credit facilities provided for herein and
the preparation and administration of this Agreement or any amendments,
modifications or waivers of the provisions hereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder, and (iii) all reasonable out-of-pocket
expenses incurred by the Administrative Agent, the Issuing Bank or any Lender
(other than any Lender that defaults in its obligation to fund Loans hereunder,
so long as such default is continuing), including the reasonable fees, charges
and disbursements of any counsel for the Administrative Agent, the Issuing Bank
or any Lender, in connection with the enforcement or protection of its rights in
connection with this Agreement, including its rights under this Section, or in
connection with the Loans made or Letters of Credit issued hereunder, including
all such reasonable out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit;
provided that the Company shall have no obligation to pay fees, charges or
disbursements for more than (x) one firm of counsel acting for the
Administrative Agent in each applicable jurisdiction and (y) one firm of counsel
acting for the Lenders and Issuing Banks in each applicable jurisdiction.

 

(b) The Company shall indemnify the Administrative Agent, the Issuing Bank and
each Lender (other than any Lender that defaults in its obligation to fund Loans
hereunder, so long as such default is continuing), and each Related Party of any
of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and reasonable out-of-pocket expenses, including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement or any
agreement or instrument contemplated hereby, the performance by the parties
hereto of their respective obligations hereunder or the consummation of the
Transactions or any other transactions contemplated hereby, (ii) any Loan or
Letter of Credit or the use of the proceeds therefrom (including any refusal by
the Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by any
Borrower or any of its subsidiaries, or any Environmental Liability related in
any way to any Borrower or any of its subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses,

 

72



--------------------------------------------------------------------------------

claims, damages, liabilities or related expenses are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or wilful misconduct of such Indemnitee or the violation of
this Agreement by such Indemnitee. Notwithstanding the foregoing, the Company
shall have no obligation to pay fees, charges or disbursements for more than (x)
one firm of counsel acting for the Administrative Agent and all of its Related
Parties in each applicable jurisdiction and (y) one firm of counsel acting for
the Lenders, the Issuing Banks and all of their Related Parties in each
applicable jurisdiction; provided that an Indemnitee shall have the right to
employ additional counsel (including local counsel), and the Company shall bear
the reasonable fees, charges and disbursements of such additional counsel, if
(1) the employment of counsel by such Indemnitee has been authorized in writing
by the Company, (2) such Indemnitee has reasonably concluded (based upon advice
of counsel to such Indemnitee) that there may be legal defenses available to it
that are different from or in addition to those available to any other
Indemnitee or (3) such Indemnitee has reasonably concluded (based upon advice of
counsel to such Indemnitee) that a conflict or potential conflict exists between
such Indemnitee and any other Indemnitee.

 

(c) To the extent that the Company fails to pay any amount required to be paid
by it to the Administrative Agent, the Issuing Bank or the Swingline Lenders
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, the Issuing Bank or the Swingline Lenders, as the
case may be, such Lender’s pro rata share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent, the Issuing Bank or either Swingline
Lender in its capacity as such. For purposes of this paragraph, a Lender’s “pro
rata share” of any amount shall be determined based on the percentage of the
total Commitments represented by such Lender’s Commitment or if the Commitments
have terminated or expired, such percentage shall be determined based upon the
Total Credit Exposure.

 

(d) To the extent permitted by applicable law, none of the Borrowers shall
assert, and each Borrower hereby waives, any claim against any Indemnitee, on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any promissory note issued pursuant to
this Agreement, the Transactions, any Loan or any Letter of Credit or the use of
the proceeds thereof.

 

(e) All amounts due under this Section shall be payable promptly after written
demand therefor.

 

SECTION 10.04. Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including the Issuing Bank
that issues any Letter of Credit), except that no Borrower may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of each Lender (and any attempted assignment or transfer by any
Borrower without such consent shall be

 

73



--------------------------------------------------------------------------------

null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including the Issuing Bank
that issues any Letter of Credit) and, to the extent expressly contemplated
hereby, the Related Parties of each of the Administrative Agent, the Issuing
Bank and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

(b) Any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it); provided that (i) in the case
of an assignment of all or a portion of a Revolving Commitment or all or a
portion of a Letter of Credit, the Issuing Bank must give prior written consent
(which shall not be unreasonably witheld), and, in the case of an assignment to
a Lender or an Affiliate of a Lender, the Company and the Administrative Agent
(and, in the case of an assignment of all or a portion of a Revolving Commitment
or any Lender’s obligations in respect of its Swingline Exposure, the Swingline
Lenders, must give their prior written consent to such assignment (which consent
shall not be unreasonably withheld); provided that no consent of the Company
shall be required if an Event of Default has occurred and is continuing, (ii)
except in the case of an assignment to a Lender or an Affiliate of a Lender or
an assignment of the entire remaining amount of the assigning Lender’s
Commitment, the amount of the Commitment of the assigning Lender subject to each
such assignment (determined as of the date the Assignment and Acceptance with
respect to such assignment is delivered to the Administrative Agent) shall not
be less than $10,000,000 unless each of the Company and the Administrative Agent
otherwise consent, (iii) each partial assignment shall be made as an assignment
of a proportionate part of all the assigning Lender’s rights and obligations
under this Agreement, except that this clause (iii) shall not apply to rights in
respect of outstanding Competitive Loans or Negotiated Rate Loans, (iv) the
parties to each assignment shall execute and deliver to the Administrative Agent
an Assignment and Acceptance, together with a processing and recordation fee of
$3,500 to the Administrative Agent, and (v) the assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire; and provided further that any consent of the Borrowers otherwise
required under this paragraph shall not be required if an Event of Default under
clause (h) or (i) of Article VII has occurred and is continuing. Subject to
acceptance and recording thereof pursuant to paragraph (d) of this Section, from
and after the effective date specified in each Assignment and Acceptance the
assignee thereunder shall be a party hereto and, to the extent of the interest
assigned by such Assignment and Acceptance, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Acceptance, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.14, 2.15, 2.16, 2.19 and 10.03
solely in respect of any period ended on or before the date of such assignment).
Any assignment or transfer by a Lender of rights or obligations under this
Agreement that does not comply with this paragraph shall be treated for purposes
of this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (e) of this Section.

 

74



--------------------------------------------------------------------------------

(c) The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices in The City of New York a copy
of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrowers, the Administrative Agent,
the Issuing Bank and the Lenders may treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrowers, the Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

 

(d) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Acceptance
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

 

(e) Any Lender may, without the consent of the Borrowers, the Administrative
Agent, the Issuing Bank or the Swingline Lenders, sell participations to one or
more banks or other entities (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrowers, the Administrative Agent, the Issuing
Bank and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 10.02(b) that affects such Participant. Subject to paragraph (f) of this
Section, each Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.14, 2.15, 2.16 and 2.19 to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to paragraph (b)
of this Section.

 

(f) A Participant shall not be entitled to receive any greater payment under
Section 2.14, 2.16 or 2.19 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with a Borrower’s
prior written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the

 

75



--------------------------------------------------------------------------------

benefits of Section 2.16 unless the Company is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrowers, to comply with Section 2.16(e) as though it were a Lender.

 

(g) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

(h) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (a “SPV”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Company, the option to provide to either Borrower
all or any part of any Loan that such Granting Lender would otherwise be
obligated to make to such Borrower pursuant to this Agreement; provided that (i)
nothing herein shall constitute a commitment by any SPV to make any Loan and
(ii) if an SPV elects not to exercise such option or otherwise fails to provide
all or any part of such Loan, the Granting Lender shall be obligated to make
such Loan pursuant to the terms hereof. The making of an Loan by an SPV
hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Loan were made by such Granting Lender. Each party
hereto hereby agrees that no SPV shall be liable for any indemnity or similar
payment obligation under this Agreement (all liability for which shall remain
with the Granting Lender). In furtherance of the foregoing, each party hereto
hereby agrees (which agreement shall survive the termination of this Agreement)
that, prior to the date that is one year and one day after the payment in full
of all outstanding commercial paper or other senior indebtedness of any SPV, it
will not institute against, or join any other person in instituting against,
such SPV any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States or any State thereof. In
addition, notwithstanding anything to the contrary contained in this Section
10.04, any SPV may (i) with notice to, but without the prior written consent of,
the applicable Borrower and the Administrative Agent and without paying any
processing fee therefor, assign all or a portion of its interests in any Loans
to the Granting Lender or to any financial institutions (consented to by the
applicable Borrower and the Administrative Agent) providing liquidity or credit
support to or for the account of such SPV to support the funding or maintenance
of Loans and (ii) disclose on a confidential basis pursuant to a written
confidentiality agreement in form and substance reasonably satisfactory to the
Company any non-public information relating to its Loans to any rating agency,
commercial paper dealer or provider of any surety, guarantee or credit or
liquidity enhancement to such SPV. This paragraph (h) may not be amended without
the written consent of any SPV whose rights and obligations are affected
thereby.

 

SECTION 10.05. Survival. All covenants, agreements, representations and
warranties made by the Borrowers herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have

 

76



--------------------------------------------------------------------------------

been relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Sections 2.14, 2.15, 2.16, 2.19 and 10.03 and Article VIII shall survive and
remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Letters of Credit and the Commitments or the termination of
this Agreement or any provision hereof.

 

SECTION 10.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, any
promissory notes issued pursuant to this Agreement and any separate letter
agreements with respect to fees payable to the Administrative Agent constitute
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement.

 

SECTION 10.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

SECTION 10.08. Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other obligations at any time owing by such Lender to or for the credit
or the account of any Borrower against any of and all the obligations of such
Borrower now or hereafter existing under this Agreement held by such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement and although such obligations may be unmatured. The rights of each
Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.

 

77



--------------------------------------------------------------------------------

SECTION 10.09. Governing Law; Jurisdiction; Consent to Service of Process. (a)
This Agreement shall be construed in accordance with and governed by the law of
the State of New York.

 

(b) Each Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the Supreme Court of the State
of New York sitting in New York County and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Administrative Agent, the Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement
against any Borrower or its properties in the courts of any jurisdiction.

 

(c) Each Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in paragraph (b)
of this Section. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 10.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law. Fortune Brands UK hereby irrevocably appoints C T
Corporation System (the “Process Agent”), with an office on the date hereof at
111 Eighth Avenue, 13th floor, New York, New York 10011, United States, as its
agent to receive on behalf of itself and its property service of copies of the
summons and complaint and any other process which may be served in any such
action or proceeding. Such service may be made by mailing or delivering a copy
of such process to Fortune Brands UK in care of the Process Agent (or any
successor thereto, as the case may be) at such Process Agent’s above address (or
the address of any successor thereto, as the case may be), and Fortune Brands UK
hereby irrevocably authorizes and directs the Process Agent (and any successor
thereto) to accept such service on its behalf. Fortune Brands UK shall appoint a
successor agent for service of process should the agency of C T Corporation
System terminate for any reason, and further shall at all times maintain an
agent for service of process in New York, New York, so long as there shall be
outstanding any Obligations. Fortune Brands UK shall give notice to the
Administrative Agent of any appointment of

 

78



--------------------------------------------------------------------------------

successor agents for service of process, and shall obtain from each successor
agent a letter of acceptance of appointment and promptly deliver the same to the
Administrative Agent. As an alternative method of service, Fortune Brands UK
also irrevocably consents to the service of any and all process in any such
action or proceeding by the mailing of copies of such process to it at its
address specified in Section 10.01.

 

SECTION 10.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 10.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

SECTION 10.12. Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party to this Agreement, (e) to the extent necessary to prosecute
or defend any claim, in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement, (g) with the consent of any Borrower
or (h) to the extent such Information (i) becomes publicly available other than
as a result of a breach of this Section or (ii) becomes available to the
Administrative Agent, the Issuing Bank or any Lender on a nonconfidential basis
from a source other than any Borrower. For the purposes of this Section,
“Information” means all information received from any Borrower relating to any
Borrower or its business, other than any such information that is available to
the Administrative Agent, the Issuing Bank or any Lender on a nonconfidential
basis prior to disclosure by any Borrower; provided that, in the case of
information received from any Borrower after the date

 

79



--------------------------------------------------------------------------------

hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

 

SECTION 10.13. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

 

SECTION 10.14. Judgment. (a) If, for the purpose of obtaining judgment in any
court, it is necessary to convert a sum owing hereunder in one currency into
another currency, each party hereto agrees, to the fullest extent that it may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures in the relevant jurisdiction the first
currency could be purchased with such other currency on the Business Day
immediately preceding the day on which final judgment is given.

 

(b) The obligations of each Borrower in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, such Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss. The obligations of the Borrowers
contained in this Section 10.14 shall survive the termination of this Agreement
and the payment of all other amounts owing hereunder.

 

SECTION 10.15. Termination of Existing Credit Facilities. The Company and each
Lender which as of the date of this Agreement is a party to, or which has an
Affiliate which is a party to, the existing Five-Year Revolving Credit Agreement

 

80



--------------------------------------------------------------------------------

dated as of July 12, 2001 and the 364-Day Revolving Credit Agreement dated as of
July 10, 2003 with the Company (the “Existing Credit Agreements”), hereby agrees
that, effective as of the time each of the conditions set forth in Section 4.01
of this Agreement is satisfied, such Existing Credit Agreements shall
automatically (and without further notice or other action by or to the Company,
such Lender, such Affiliate or any other Person) be terminated; the Commitments
(as defined in the Existing Credit Agreements) under the Existing Credit
Agreements shall terminate in whole; and neither the Company, the Lender or any
Affiliate shall have any further rights or obligations under the Existing Credit
Agreements, except for (i) the Lender’s or such Affiliate’s right to receive
payment in full of all amounts which as of the termination date are owed to it
in respect of outstanding principal, accrued interest, accrued fees or other
amounts payable, which right shall continue until full payment is made and (ii)
rights or obligations under provisions of the Existing Credit Agreements which
by the express terms thereof survive termination of the Existing Credit
Agreements, which rights and obligations shall continue in accordance with the
terms thereof.

 

SECTION 10.16. USA PATRIOT Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Act.

 

81



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

FORTUNE BRANDS, INC.,

 

by

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

FORTUNE BRANDS FINANCE UK P.L.C.,

 

by

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

JPMORGAN CHASE BANK, individually and as Administrative Agent,

 

by

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

CITIBANK, N.A., individually and as Syndication Agent,

 

by

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   



--------------------------------------------------------------------------------

Revolving Commitment

 

$102,500,000

 

JPMORGAN CHASE BANK,

 

By

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

$102,500,000

 

CITIBANK, N.A.,

 

By

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

$95,000,000

 

ABN AMRO BANK N.V.,

 

By

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

$95,000,000

 

BARCLAYS BANK PLC,

 

By

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   



--------------------------------------------------------------------------------

$95,000,000

 

CREDIT SUISSE FIRST BOSTON,

 

By

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

$70,000,000

 

THE NORTHERN TRUST COMPANY,

 

By

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

$70,000,000

 

MIZUHO CORPORATE BANK, LTD.,

 

By

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

$50,000,000

 

HSBC BANK PLC,

 

By

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   



--------------------------------------------------------------------------------

$50,000,000

 

THE BANK OF NEW YORK,

By

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

$50,000,000

 

U.S. BANK NATIONAL ASSOCIATION,

By

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

$50,000,000

 

WACHOVIA BANK, NATIONAL ASSOCIATION,

 

By

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

$25,000,000

 

PNC BANK, N.A.,

 

By

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   



--------------------------------------------------------------------------------

$25,000,000

 

ROYAL BANK OF CANADA,

 

By

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

$25,000,000

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

By

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

$25,000,000

 

WESTPAC INSTITUTIONAL BANK,

 

By

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

U.S. Commitment

 

$70,000,000

 

THE BANK OF TOKYO-MITSUBISHI, LTD., CHICAGO BRANCH,

 

By

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   